2014 COPS Tribal Resources Grant Program (TRGP)
Grant Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services

www.cops.usdoj.gov

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

2014 COPS Tribal Resources Grant Program (TRGP)
Grant Owner’s Manual
Coordinated Tribal Assistance Solicitation Purpose Area #1: Public Safety
and Community Policing
This manual was created to assist COPS Tribal Resources Grant Program (TRGP) grantees with the administrative
and financial matters associated with their grant.
For more information about your TRGP grant, please contact your COPS Office Grant Program Specialist (GPS).
If you do not know the name or telephone number of your COPS Office GPS, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2014
i

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

CONTENTS
GETTING STARTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The award document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Grant conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for grant conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Review of grant conditions – Hiring grants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
1. Grant Owner’s Manual . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
2. Assurances and Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
3. Allowable costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
4. Supplementing, not supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  6
5. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
6. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
7. Evaluations  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
8. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
9. Grant monitoring activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
10. Federal civil rights  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
11. Equal Employment Opportunity Plan (EEOP) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
12. Community policing  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
13. Contracts with other jurisdictions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
14. False statements  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
15. Duplicative funding  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
16. Additional high-risk grantee requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
17. System for Award Management and Universal Identifier requirements . . . . . . . . . . . . . . . . . . 14
18. Reporting subawards and executive compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
19. Retention . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
20. Employment eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
21. Debarment and suspension . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
22. Whistleblower protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
Review of grant conditions – Equipment/Training grants  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
1. Grant Owner’s Manual . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
2. Assurances and Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
3. Allowable costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
4. Travel costs  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

ii

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

5. Supplementing, not supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
6. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
7. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
8. Evaluations  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
9. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
10. Grant monitoring activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
11. Federal civil rights  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
12. Equal Employment Opportunity Plan (EEOP) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
13. Community policing  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
14. Contracts with other jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
15. False statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
16. Duplicative funding  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
17. Additional high-risk grantee requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
18. System for Award Management and Universal Identifier requirements . . . . . . . . . . . . . . . . . . 33
19. Reporting subawards and executive compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
20. Criminal intelligence systems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
21. Sole source justification  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
22. Public release information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
23. Debarment and suspension . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
24. Whistleblower protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
What are the specific rules regarding termination of grant funding? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Accepting the grant award  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Who should sign the award document for our agency? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
By when must the award document be signed?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY)  . . . . . . . . . . . . . . . .  43
What documentation must be submitted to the COPS Office for sole source review? . . . . . . . . . . . . . . 43
Contact the COPS Office . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
III. ACCESSING GRANT FUNDS  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
Payment method . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
What method of payment is used? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
Setting up your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
How do we set up a GPRS account? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
How do we fill out the payment enrollment forms? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
When should Federal Financial Reports be filed? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

iii

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Additional payment questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
Can we receive advances? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
How often can we request reimbursement of costs? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
Can we earn interest on our grant funds? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
Matching funds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
IV. FINANCIAL RECORD MAINTENANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
Accounting systems and records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
What accounting systems are required? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
What records must be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
How long must documents be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
What if we have more than one grant? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
Who may access our records?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
V. FEDERAL AUDIT REQUIREMENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Requirements and audits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
What are the regulations governing SAA requirements? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Who must have an SAA audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
What is the role of the Office of the Inspector General (OIG)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
How are COPS Office grants selected for an OIG audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Typical audit findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
VI. REPORTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
How do we file a Federal Financial Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
When are Federal Financial Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
How will grant funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
Program Progress Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
How do we file a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
How do we obtain online access to complete the Program Progress Report? . . . . . . . . . . . . . . . . . . 54
Do we need to request a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
When are Program Progress Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
What kind of information will these reports require? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
What if we make a mistake or need to modify the report after it is submitted? . . . . . . . . . . . . . . . . . 55
Will the data that we submit be publicly available? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
Contact points to obtain technical assistance and report violations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

iv

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VII. WHEN THE GRANT PERIOD HAS ENDED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Final Federal Financial Report (SF-425). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Equipment disposition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
VIII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
APPENDIXES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
Appendix A – List of source documents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
A. Primary sources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
B. Secondary sources  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 59
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB): . . . . . . . . . . . . . .59
Executive Orders: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .60
Appendix B – Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62
Appendix C – Community policing defined. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
Community partnerships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
Other government agencies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
Community members or groups . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
Nonprofits or service providers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
Private businesses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
Media. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .66
Organizational transformation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66
Agency management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .66
Personnel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .68
Information systems (technology) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .68
Problem solving. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
Scanning: Identifying and prioritizing problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .69
Analysis: Researching what is known about the problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .70
Response: Developing solutions to bring about lasting reductions in the number and
extent of problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .70
Assessment: Evaluating the success of the responses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .70
Using the crime triangle to focus on immediate conditions (victim/offender/ location) . . . . .70

v

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Appendix D – National Institute of Justice (NIJ) bulletproof vest standards . . . . . . . . . . . . . . . . . . . . . . . . . 70
Type I (.22 LR; .38 Special) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Type II-A (lower velocity .357 Magnum; 9mm) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Type II (higher velocity .357 Magnum; 9mm). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Type III-A (.44 Magnum; submachine gun 9mm). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Type III (high-powered rifle) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
Type IV (armor-piercing rifle) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
Special type . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
Appendix E – Whistleblower protection (41 U.S.C. 4712) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
GLOSSARY OF TERMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 76

vi

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

GETTING STARTED
Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community Oriented
Policing Services (COPS Office). The 2014 COPS Tribal Resources Grant Program (TRGP) provides funding
directly to federally recognized tribal jurisdictions with established law enforcement agencies. TRGP was
designed to expand the implementation of community policing and meet the most serious needs of law
enforcement in tribal communities through a broadened comprehensive program.
In Fiscal Year 2014, the U.S. Department of Justice (DOJ) issued a single Coordinated Tribal Assistance
Solicitation (CTAS) that encompasses the department’s available tribal government-specific grant programs.
CTAS enabled each tribe to submit a single application for available grant funding according to the tribes’
needs. This coordinated process allowed DOJ to review a single application from a tribe, and it allowed the
DOJ grant-making components to coordinate in making award decisions to address these public safety
needs on a more comprehensive basis.
The 2014 TRGP, which was also CTAS Purpose Area #1: Public Safety and Community Policing, consists of
two types of grants. The TRGP-Hiring grants are for entry-level salaries and benefits for newly-hired or rehired
career law enforcement officers, and the TRGP-Equipment/Training (TRGP-E/T) grants provide funding for
background investigations, training, uniforms, basic issue equipment, technology, and vehicles for tribal law
enforcement agencies.
To support community policing, particularly the development of partnerships and problem solving, 2014 TRGP
grantees may be offered training and technical assistance by COPS Office training and technical assistance
providers. Trainings will assist grantees in the advancement of community policing and may address specific
public safety issues facing tribal communities. The COPS Office or its technical assistance providers will notify
TRGP grantees about training and technical assistance opportunities. Grantees are encouraged to participate in
the training and technical assistance opportunities to further their public safety efforts.
This COPS TRGP Grant Owner’s Manual will assist your agency with the administrative and financial matters
associated with managing your grant. It was developed by the COPS Office to ensure that all COPS TRGP
grantees clearly understand and meet the requirements of their grant. Please review this manual carefully,
because a failure to follow grant requirements may result in serious penalties. Please do not hesitate to call the
COPS Office Response Center at 800-421-6770 if you need assistance with the implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS
To officially accept and begin your TRGP grant, your agency must access www.cops.usdoj.gov and select
the “Account Access” link in the upper right corner to log in, review, and electronically sign the award
document (including grant terms and conditions) and, if applicable, the special award conditions or high risk
conditions within 90 days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed award
document. For more information on drawing down grant funds, please see section III, “Accessing Grant
Funds,” on page 45 of this document.

The award document
The award document is the document indicating your official grant funding amount, the number of officer
positions awarded, the type of positions awarded, the grant number, the grant conditions, and the award
start and end dates.
The award document is pre-printed with your agency’s law enforcement and government executives’
names. If this information is incorrect or has changed, please update your “Agency Contacts” online at
www.cops.usdoj.gov through the “Account Access” link. If the law enforcement or government official has
changed since the time of application, please have the current law enforcement executive or government
executive for your agency create an account through the “Account Access” link, log in, and sign the award
document once your agency contacts have been updated online. Once you have reviewed your award
document, please electronically sign it and make a copy of all pages of the document for your records, along
with all award condition pages, within 90 days of the date shown on the award congratulatory letter.
The award start date indicated on the award document means that your agency may be reimbursed for
any allowable costs incurred on or after this date. The duration of your TRGP grant award is three years (36
months) of funding for each position awarded.
Your grant number is in the following format: 2014-HEWX-0000 for TRGP-E/T awards and 2014-HHWX-0000
for TRGP-Hiring grants awarded in Fiscal Year (FY) 2014. The COPS Office tracks grant information based upon
this number. Therefore, it is important to have your agency’s grant number (or your agency’s ORI number)
readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five
numbers or letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for
use in tracking information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant
information based upon this ORI number. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
characters will be “ZZ”). If you have any questions regarding your grant, please refer to your grant number or
your agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be used
for administrative purposes in connection with this grant program, and should not be used for IRS purposes.

2

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Grant conditions
The grant conditions are listed on your agency’s award document. By accepting this grant, you are obtaining
federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will comply
with these conditions (and, if applicable, additional special conditions specific to your agency). The section
that follows describes in detail all of the award conditions, their rationales, and their implications. It also
addresses many frequently asked questions. If you have additional questions concerning any of these grant
conditions, please contact your COPS Office Grant Program Specialist at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing grant funds until the special conditions are satisfied as determined by the COPS
Office. Any special conditions will be included with your award, which may be accessed at www.cops.usdoj.
gov via the “Account Access” link. However, if you have questions about the special conditions, please call
your COPS Office Grant Program Specialist at 800-421-6770.

Reasons for grant conditions
The requirements of your grant are established within

• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;

• the specific TRGP programmatic requirements established by the COPS Office.
A list of source documents for this booklet is provided in appendix A on page 59. You may request copies of
any source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office.

Review of grant conditions – Hiring grants
By signing the award document to accept this TRGP-Hiring grant, your agency agrees to abide by the
following grant conditions:
1. Grant Owner’s Manual
The grantee agrees to comply with the terms and conditions in the 2014 COPS Tribal Resources Grant Program
(TRGP) Owner’s Manual; COPS statute (42 U.S.C. §. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable
(governing administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular
A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122), and 48 C.F.R. Part 31.000 et seq.
(FAR 31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits); other representations
made in the grant application for the COPS TRGP; and all other applicable program requirements, laws, orders,
regulations, or circulars.

3

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS Office Grant Program Specialist (GPS).
What you should do:
Please read the entire TRGP Grant Owner’s Manual carefully prior to signing the grant award document.
If you have any questions, please contact your COPS GPS. When accepting your grant award, you should
ensure that the proper reporting and financial systems are in place to satisfy the grant requirements.
2. Assurances and Certifications
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its grant application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your assurances and certification regarding certain
matters. Most of the assurances and certifications apply to all federal grant programs.
What you should do:
Applicants to COPS Office grant programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the grant terms and conditions outlined in the Assurances and Certifications. Your agency
is required to keep Assurances and Certifications forms that were signed as part of its grant application.
Please read these documents carefully, because signatures on these documents are treated as a material
representation of fact upon which reliance will be placed when the U.S. Department of Justice determines
whether to award the covered grant. Additional copies of the Assurances and Certifications forms are
contained in appendix B of this manual on page 60. If you have any questions about the Assurances and
Certifications, please contact your COPS GPS at 800-421-6770.
3. Allowable costs
The funding under this project is for the payment of approved costs to meet the most serious needs of law
enforcement in tribal communities. The allowable costs for which your agency’s grant has been approved are
limited to those listed on the Financial Clearance Memorandum (FCM), which are included in your agency’s award
package.
The FCM specifies the amount of TRGP funds awarded to your agency. You should carefully review your FCM,
which contains the final officer salary and fringe benefit categories and amounts for which your agency was
approved. Please note that the salary and fringe benefit costs requested in your grant application may have been
adjusted or removed. Your agency may only be reimbursed for the approved cost categories that are documented
within the FCM, up to the amounts specified in the FCM. Your agency may not use TRGP grant funds for any
costs that are not identified as allowable in the Financial Clearance Memorandum.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your grant
application overestimated the total entry-level officer salary and fringe benefits package), your agency may not use
that excess funding to extend the length of the grant beyond 36 months. Any funds remaining after your agency

4

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

has drawn down for the costs of approved salaries and fringe benefits incurred for each awarded position during
the 36-month funding period for each awarded position will be deobligated during the closeout process, and
should not be spent by your agency.
Why this condition:
TRGP-Hiring funds may be used only to pay entry-level salaries and fringe benefits for 36 months for career
law enforcement officers hired or rehired on or after the award start date. You may use the TRGP grant to hire
or rehire experienced officers, but grant funding must be limited to paying your agency’s entry-level salary
and fringe benefits; any costs higher than entry level must be paid by your agency with local funds.
TRGP-Hiring grant funding may also be used to pay the approved entry-level salaries and fringe benefits of
newly hired officer recruits while they are in basic academy training prior to swearing them in, if it is your
agency’s standard practice to pay recruits while in training.
What you should do:
All grantees should keep and maintain the most recent, approved version of 2014 TRGP application, which
will contain the approved costs for this grant. Refer to your FCM for the list of approved allowable costs.
As long as funds are spent during the grant period on the approved salaries and benefits (as applicable),
equipment, technology, training, or other costs that were documented in your application’s budget
summary and were approved through the issuance of the FCM, this grant condition will be satisfied.
Salaries covered by TRGP-Hiring must be based on your agency’s standard entry-level salary and fringe
benefits package under the laws or rules that govern hiring by your agency. Salary and fringe benefits
payments must be based on payroll records supported by time and attendance records or their equivalent.
Examples of the types of records your agency must keep to document allowable costs are described in
section IV on page 48 of this manual. Any additional costs above the approved entry-level salaries and
fringe benefits are the responsibility of the grantee agency. Civilian positions, overtime, training, weapons,
communication equipment, and vehicles cannot be funded with your TRGP-Hiring grant.
Allowable costs: Approved salary and benefits
The FCM, included in your award package, specifies the approved amount of COPS TRGP-Hiring funds
awarded to your agency for officer salaries and approved benefits. Please note that the salary and benefit
costs requested in your original application may have been updated or corrected from the original version
submitted to the COPS Office. Your agency may only be reimbursed for the approved cost categories and
amounts that are documented within the FCM. In addition, your agency may not use TRGP funds for any
costs that are not identified as allowable in the FCM.
Allowable costs: Indirect costs
Indirect costs are costs that are incurred for common or joint purposes and are not readily assignable to
a particular project but are necessary to the operation of the agency and the performance of the project.
Examples of indirect costs include those incurred for facility operation and maintenance, depreciation,
and administrative salaries. Indirect costs must adhere to the standards set forth in the applicable Office of
Management and Budget (OMB) costs principles for your entity, 2 C.F.R. Part 225, Appendix E (state, local,
and Indian tribal governments); 2 C.F.R. Part 230, Appendix A (non-profit organizations); or 2 C.F.R. Part 220,
Appendix A (educational institutions).
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency
carefully track and update its indirect cost rate during the COPS Office grant award period.

5

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

The grantee understands that if it submitted an expired indirect cost rate agreement at the time of
application, it will be unable to recover federal funds for indirect costs until the COPS Office receives a
current indirect cost rate agreement covering the award period. A special condition may be added to the
award prohibiting the obligation, expenditure, or drawdown of funds reimbursement for indirect costs until
an indirect cost rate has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the grant award period, a current approved rate
must be submitted to the COPS Office in order to continue to draw down grant funding for indirect costs.
Your agency must advise the COPS Office in writing of any changes to your approved indirect cost rate
during the grant award period and must request a budget modification with the COPS Office to reflect any
rate change.
In addition, before the COPS Office officially closes-out your agency’s grant award, your agency must
reconcile any changes between your approved final indirect cost rate and approved provisional indirect cost
rate and, if necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency draws
down excess COPS Office grant funding for indirect costs, please return the overpayment to the COPS Office
and submit a revised Federal Financial Report (SF-425).
See the COPS Office website for a fact sheet on indirect costs, www.cops.usdoj.gov/Default.asp?Item=2489.
4. Supplementing, not supplanting
State, local, and tribal governments must use TRGP grant funds to supplement, and not supplant, state, local, or BIA
funds that are already committed or otherwise would have been committed for grant purposes (hiring, training,
purchases, and/or activities) during the grant period . In other words, grantees may not use COPS funds to supplant
(replace) state, local, or BIA funds that would have been dedicated to the COPS-funded item(s) in the absence of the
COPS grant .
Why this condition:
The COPS Office statutory non-supplanting requirement mandates that grant funds may not be used to
replace state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be
made available for the grant purposes.
What you should do:
TRGP-Hiring grantees may not use grant funds to pay for any item or cost funded under the grant
(equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA
funds, or committed to the grantee’s budget.
TRGP-Hiring – To meet this grant condition, you must ensure that the following:

• If your agency is redeploying a current employee to perform the work duties of the TRGP-Hiring

position, the redeployed position must be paid with local funds. The COPS Office grant funds may be
used to backfill the resulting vacancy with newly-hired personnel for an equivalent amount of time.
Each individual employed under the TRGP-Hiring grant must be newly hired or rehired on or after the
grant award start date unless an exception is authorized in writing by the COPS Office.

• Any officer your agency hires brings your force not only to a number over and above the number of
funded positions that you had on the date of your Coordinated Tribal Assistance Solicitation (CTAS),
including funded but vacant positions, but also to a number over and above the number of locallyfunded officer positions during the grant award period.

• During the life of your grant, your agency must continue to hire as many new, locally-funded officers

as you would have hired if you had not received your grant. Your agency may not cancel or postpone
spending money in its budget that is committed to hiring other new officers.

6

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• Your agency must take active and timely steps to fill any vacancies that were created on or after the

date of your grant application by retirement, resignation, or other reasons with new officers in addition
to your TRGP-Hiring grant-funded positions.

Note: This grant condition applies to all state or locally-funded agencies working in partnership with your
agency under this grant. Your agency is responsible for ensuring that any partner agencies use COPS Office
funds only to supplement, not supplant, their state, local, or BIA funding as described in this condition.
5. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program . Such extensions do not provide additional funding . Grants may be extended a maximum of 36
months beyond the initial award expiration date . Any request for an extension beyond 36 months will be evaluated
on a case-by-case basis . Only those grantees that can provide a reasonable justification for delays will be granted
no-cost extensions . Reasonable justifications may include difficulties in filling COPS-funded positions, officer
turnover, or other circumstances that interrupt the 36-month grant funding period . An extension allows your
agency to compensate for such delays by providing additional time to complete the full 36 months of funding for
each position awarded . Extension requests must be received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the grant award period require prior written approval from
the COPS Office. Without an approved extension, your agency is not permitted to draw down federal
funding for costs incurred beyond the official grant award end date. However, if justified, the COPS Office
seeks to accommodate reasonable requests for no-cost time extensions in order to fully implement the
COPS Office grant.
What you should do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days before the
grant end date. Requests to extend the grant award period must be received by the COPS Office before the
official grant award end date. Extension requests received after the expiration date will be considered only
when the grantee provides justification of extraordinary circumstances; an example of this would be an
instance in which an unforeseen natural disaster prevented a grantee from requesting an extension. Failure
to submit a request for a no-cost time extension by the end date may result in the immediate deobligation
of any remaining grant funds.
Automatic extensions will be granted for grantee requests of six months or less. All extension requests
beyond six months will require review and approval by the COPS Office. Individual or cumulative requests
greater than one-half of the grant’s original term (i.e., 18 months) will require additional justification and
must include a detailed timeline.
If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs that
were lower than anticipated, your agency may not extend the 36-month funding period for the purpose of
expending those excess funds. Grantees are entitled to a maximum of 36 months of federal funding based
on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining
grant funds during the closeout process. If you have any additional questions regarding a no-cost time
extension, please contact your COPS Grant Program Specialist.

7

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

6. Modifications
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its TRGP award.
Grant modifications under TRGP are evaluated on a case-by-case basis. All modification requests involving the
purchase of new budget items must be approved, in writing, by the COPS Office prior to their implementation. In
addition, please be aware that the COPS Office will not approve any modification request that results in an increase
of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram grant funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost-savings from approved items,
or purchasing a different type of equipment due to changing needs. Under federal regulations, you may
expend grant funds only as approved in the FCM. Any requests to change or alter grant awards require
written approval from the COPS Office prior to their implementation. Without prior written approval, you
must continue to implement your grant as it was originally awarded and accepted by your agency. Please be
advised that reprogramming requests for unallowable costs will not be approved (e.g., construction).
What you should do:
For all modifications, your agency must access www.cops.usdoj.gov and select the “Account Access” link
in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a modified award document reflecting the approved changes.
If applicable, your agency is required to sign and submit the modified award document via the “Account
Access” link to officially accept the grant modification.
7. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Tribal Resources Grant
Program. The grantee agrees to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney General for the furtherance of the purposes of the
act. The COPS Office conducts evaluations to determine which programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office
may assess the way in which your agency implements its grant. In some jurisdictions, COPS Office staff or
evaluators may study the effectiveness of funded programs, projects, and activities. Evaluators may collect
information about the programs’ effect on crime, victims of crime, and the quality of life in communities. In
addition, they may ask questions about the challenges encountered during project implementation, how
residents feel about community policing, and how police feel about their work. This information will be
useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate any

8

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

site visits and information-gathering activities. In addition, you will be asked to provide accurate
and timely information about your grant activities. You should fully comply with any requests regarding
these evaluations.
8. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting quarterly
programmatic progress reports and quarterly Federal Financial Reports using Standard Form
425 (SF-425) .
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the federal government be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and grantees.
What you should do:
This grant condition is designed to make your agency aware of reporting requirements associated with TRGP
grants. Quarterly programmatic progress reports and a final programmatic closeout report will be required
to be submitted directly to the COPS Office through the “Account Access” portion of the COPS Office website
at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using
Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due
within 90 days after the end of the grant period. This report reflects the actual cumulative federal monies
spent, unliquidated obligations incurred, and the unobligated balance of federal funds. Agencies with more
than one delinquent programmatic or financial report submission per fiscal year may be subject to delays
in receiving reimbursement for allowable expenses and may be required to receive technical assistance to
improve compliance with reporting. These reports are discussed in greater detail in section VI, “Reports,” on
page 53 of this manual. All reports should be submitted within the deadlines given to avoid suspension or
possible termination of grant funds or other remedial actions.
9. Grant monitoring activities
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations . The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing .
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U .S . Department of Justice . Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution . As a COPS TRGP grantee, you agree to cooperate with and respond to any requests
for information pertaining to your grant .
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
Office grant requirements.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are as follows:

9

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• site visits. The COPS Office conducts grantee site visits to ensure compliance with grant terms

and conditions. These visits also provide firsthand observation of the grantee’s community policing
strategies. Promising practices identified during site visits are documented and may be shared with
the law enforcement community. Technical assistance and follow-up are conducted to address
potential and actual vulnerabilities. The purpose of site visits is therefore threefold: review community
policing activities, ensure grantee compliance, and provide customer service and technical assistance.
If selected, you will be notified in writing in advance of any on-site review of your COPS Office grants.
This review is generally performed over a period of one or more days and also provides an opportunity
for agency representatives to seek assistance on any grant implementation issues. Your agency will be
notified in writing of the results and any action required to remedy identified grant violations.

• Office-Based Grant Reviews (OBGR). In lieu of a site visit, certain grants are selected for a review

conducted at the COPS Office. If selected, your agency will be contacted at the start of this review and
our staff will work with your agency to correct any grant problems or deficiencies through telephone,
e-mail, fax, or written correspondence with your agency.

• complaints. The COPS Office responds to complaints from citizens, labor associations, media, and

other sources. Written complaints or allegations are reviewed by the COPS Office Grant Monitoring
Division and may result in a review of your agency’s grants to determine compliance with grant
conditions.

Grantees are responsible for remedying any grant noncompliance issues identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and bars from receiving future COPS Office grants. To avoid findings
of noncompliance, grantees are strongly encouraged to contact the COPS Office at any time during the
life of a COPS Office grant with questions concerning grant requirements and also to maintain all relevant
documentation that may demonstrate grant compliance. For more information, please contact the COPS
Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.
10. Federal civil rights
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any sub-grantees, contractors, successors, transferees, and assignees not to), on the grounds of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability, or age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds . These civil rights requirements are found in the non-discrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U .S .C . § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U .S .C . § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U .S .C . § 794); the Age Discrimination Act of 1975 (42 U .S .C . §6101, et seq .); Title IX of the Education Amendments
of 1972, as amended (20 U .S .C . 1681 et seq .); and the corresponding DOJ regulations implementing those statutes
at 28 C .F .R . Part 42 (subparts C, D, E, G, and I) . You also agree to comply with Executive Order 13279 Equal Treatment
for Faith-Based Organizations and its implementing regulations at 28 C .F .R . Part 38, which requires equal
treatment of religious organizations in the funding process and non-discrimination of beneficiaries by Faith-Based
Organizations on the basis of belief or non-belief .
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an

10

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate
or draw down federal funds under your agency’s COPS Office grant award until you comply with federal civil
rights laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws, to collect data and information sufficient to permit effective enforcement
of such laws, and to cooperate with any federal civil rights investigation, which includes providing access to
records, accounts, documents, information, facilities, and staff.
11. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C .F .R . Part 42 subpart E) .
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office,
that “the full and equal participation of women and minority individuals in employment opportunities in
the criminal justice system is a necessary component to the Safe Streets Act’s program to reduce crime and
delinquency in the United States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does
not impose quotas or hiring requirements on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/
about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not need to submit it to the OCR for review. Instead, your organization must maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization must complete and submit section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form) and submit it
to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization must complete and submit section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

11

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.
12. Community policing
Community policing activities to be initiated or enhanced by your agency were identified and described in your
grant application . All equipment, technology, training, and/or sworn officer positions awarded under the TRGP
grant must be linked to the implementation or enhancement of community policing .
Why this condition:
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions giving rise to public safety issues such as crime, social disorder, and fear of crime.
TRGP grants must be used to initiate or enhance community policing activities. All newly hired, additional,
or rehired officers (or an equal number of redeployed veteran officers) funded under TRGP-Hiring must
engage in community policing activities. While the COPS Office recognizes that your COPS-funded officer(s)
(or an equal number of redeployed veteran officers) will participate in some or all aspects of your identified
community policing plan and advance your agency’s community policing activities over the life of the grant,
we also encourage your agency to move toward an organization-wide philosophy and commitment to
community policing.
COPS Office grants are designed to increase community policing capacity and crime prevention efforts.
This is achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve
community crime-related problems. Your organization may be monitored or audited to ensure that it is
initiating or enhancing community policing in accordance with your proposed plan, and that the officers
hired (or an equal number of redeployed veteran officers) are used to implement this plan and advance
your agency’s community policing activities over the life of the grant. The COPS Office may also use this
information to understand the needs of the field and potentially provide for training, technical assistance,
problem solving, and community policing implementation tools.
What you should do:
Community policing activities to be implemented or enhanced by your agency were identified in your grant
application. Your community policing needs may change during the life of your grant, and minor changes to
this plan may be made without prior approval of the COPS Office. If your agency’s community policing plan
changes significantly, however, you must submit those changes in writing to the COPS Office for approval.
Changes are significant if they deviate from the range of possible community policing activities identified
and approved in the original community policing plan submitted with your application.
13. Contracts with other jurisdictions
Equipment, technology, training, vehicles, and/or sworn law enforcement officer positions awarded may only be
used for law enforcement activities or services that exclusively benefit your agency and the population that it serves .
The items funded under the TRGP grant cannot be utilized by other agencies unless the items would exclusively
benefit the population that your agency serves .
Why this condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law
enforcement agencies to improve public safety in Indian communities. The TRGP-Hiring grant funding is
intended to benefit the communities within the grantee’s primary law enforcement jurisdiction. Therefore,
the grantee must use the TRGP grant funding to benefit its own population exclusively.
12

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What you should do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer
positions or other awarded equipment, technology, or vehicles unless the agreement complies with the
requirement that COPS-funded items must exclusively benefit the grantee service population. For example,
if your jurisdiction has a tribal police department and a BIA department, items funded under the grant
might be able to be used by the BIA department as long as this would result in an exclusive benefit to the
population that you serve. You may not, however, allow officers, equipment, technology, or vehicles funded
under the grant to be used by any agency or transferred to any agency that does not exclusively benefit
the population that you serve. For example, you may not, during the grant term, loan two of your awarded
computers to a neighboring county’s sheriff’s department.
Officers funded under TRGP-Hiring may not provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, your agency may not use an officer
funded under TRGP-Hiring to provide contract law enforcement services to a neighboring county, but
your agency may use the officer to provide direct law enforcement services to the population within your
agency’s own jurisdiction.
Before you enter into any agreement with another law enforcement agency, you should contact your COPS
Grant Program Specialist (GPS) at 800-421-6770 for additional guidance.
14. False statements
False statements or claims made in connection with COPS grants may result in fines, imprisonment, or debarment
from participating in federal grants or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.
15. Duplicative funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded from
other sources, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this
funding for items or services for which you already have funding from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS GPS at 800-421-6770. If necessary, the COPS Office will work with your
agency to reprogram funding for items or services that are allowable under this grant program.
16. Additional high-risk grantee requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R. Parts 66
and 70).

13

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Why this condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that a grantee or applicant may be considered high risk if the
U.S. Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the U.S. Department of Justice may impose special conditions or restrictions that may include requiring the
production of documentation, financial grant administration training, on-site monitoring, prior approval for
expenditure of funds, quarterly progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.
17. System for Award Management and Universal Identifier requirements
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2.

May not make a subaward to an entity unless the entity has provided its DUNS number to you.

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.

14

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

4.

Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.

5.

Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable) and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.
18. Reporting subawards and executive compensation
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
Reporting Subawards and Executive Compensation.
a.

Reporting of first-tier sub-awards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery funds
(as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term
to www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2010,
the obligation must be reported by no later than December 31, 2010.)

15

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

3. What to report. You must report the information about each obligating action that the submission
instructions posted at www.fsrs.gov specify.
b.

Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
v. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1 of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.

c.

Reporting of Total Compensation of Sub-recipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the sub-recipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report sub-recipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a sub-award is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
sub-recipient by November 30 of that year.

16

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:

e.

i.

Subawards, and

ii.

The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1.

Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profits organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a sub-recipient under an award or sub-award
to a non-federal entity.

2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.

5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or sub-recipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. Part 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

17

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.
gov. Grantees are responsible for reporting their applicable executive compensation and sub-award
information, and the award term provides guidance to report the related information as required by FFATA.
What you should do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
website at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.
19. Retention
At the time of grant application, your agency committed to retaining all sworn officer positions awarded under the
TRGP Hiring grant with state and/or local funds for a minimum of 12 months following the conclusion of 36 months
of federal funding for each position, over and above the number of locally-funded sworn officer positions that would
have existed in the absence of the grant. Your agency cannot satisfy the retention requirement by using TRGP funded
positions to fill locally-funded vacancies resulting from attrition.
Why this condition:
The retention requirement ensures that the increased officer staffing level under the TRGP-Hiring grant
continues with state or local funds for a minimum of 12 months after federal funding ends.
What you should do:
At the time of grant application, your agency was required to affirm that it planned to retain all sworn officer
positions awarded under the TRGP-Hiring grant and identify the planned source(s) of retention funding. Your
agency committed to retaining each awarded position for at least 12 months following the conclusion of 36
months of federal funding for that position. The retention period begins for an awarded officer position once
that position has completed the 36-month implementation period. If an agency is awarded several officer
positions, the retention period for each individual officer position begins upon completion of 36 months of
funding for that position (not based on the cumulative grant award end date).
The retained TRGP funded position(s) must be added to your agency’s law enforcement budget with state
or local funds at the conclusion of grant funding, over and above the number of locally-funded sworn officer
positions that would have existed in the absence of the grant. Absorbing TRGP-funded positions through
attrition (rather than adding the extra positions to your budget with additional funding) does not meet the
retention requirement.

18

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Your agency should maintain documentation demonstrating when the 36-month grant funding period
expires for each awarded position and that each retained position is above and beyond the number of
officer positions that your agency would otherwise have funded with state or local funds. We understand
that your agency’s identified source(s) of retention funding may change during the life of the grant, so
your agency should maintain documentation of any changes in the event of an audit, monitoring, or other
evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the TRGP-Hiring
grant and not the specific officer(s) hired to fill the grant position(s). If a position funded by the TRGPHiring grant becomes vacant during the retention period, your agency is required to take active and timely
steps consistent with your agency’s hiring policies and procedures to fill the position with a new officer to
complete the remainder of the 12-month retention period. Your agency should maintain documentation
demonstrating that you did not delay filling the position and that the steps your agency took to fill the
position were consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded under
the TRGP-Hiring grant may be ineligible to receive future COPS Office grants for a period of three years. If
your agency is unable to retain any of the awarded officer positions, you should contact your COPS GPS for
further review.
20. Employment eligibility
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) . This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States .
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. The I-9 form can be found at www.uscis.gov/files/form/i-9.
pdf. For further information about this requirement, you may contact the Bureau’s Office of Business Liaison
at 800-357-2099 or the National Customer Service Center at 800-375-5283.
21. Debarment and suspension
The recipient agrees not to award Federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs .
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties
that are debarred or suspended from participation in federal assistance programs. This is to protect
the public interest and to ensure proper management and integrity in federal activities by conducting
business only with responsible parties. For details regarding the debarment and suspension requirements,
please see 2 CFR part 180 (Government-wide Debarment and Suspension), and 2 CFR part 2867
(DOJ-specific requirements.)

19

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What you should do:
If under a COPS award you enter into a contract for goods or services that is for $25,000 or more or any
subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business are not excluded or disqualified from participation
in federal assistance programs. In addition, you must include a term or condition in the contract or
subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 CFR
part 180 (Government-wide Debarment and Suspension) and subpart C of 2 CFR part 2867 (DOJ-specific
requirements).
22. Whistleblower protection
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he/she reasonably believes is evidence of gross mismanagement of a Federal
contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or grant, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant. The recipient also agrees to provide to
their employees in writing (in the predominant native language of the workforce) of the rights and remedies provided
in 41 U.S.C. 4712. Please see Appendix E in the Grant/Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. 4712), which is in effect through January 1, 2017, recipients are prohibited from taking
reprisal actions against employees for certain whistleblowing activities in connection with federal grants and
contracts. The pilot program protects the public interest and ensures the proper management and use of
federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of

• gross mismanagement of a federal contract or grant;
• a gross waste of federal funds;
• an abuse of authority relating to a federal contract or grant;
• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or grant.

In addition, the disclosure must also have been made to

• a member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;
• a federal employee responsible for contract or grant oversight or management at the relevant agency;
• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;

20

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• a management official or other employee of the contractor, subcontractor, or grantee who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence
of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections, and remedies under 41 U.S.C. 4712.
Please see appendix E on page 72 of this manual for a full text of the “Pilot program for enhancement of
contractor protection from reprisal for disclosure of certain information” (41 U.S.C. 4712).

Review of grant conditions – Equipment/Training grants
By signing the award document to accept this TRGP-Equipment/Training grant, your agency agrees to abide
by the following grant conditions:
1. Grant Owner’s Manual
The grantee agrees to comply with the terms and conditions in the 2014 COPS TRGP Owner’s Manual; COPS
statute (42 U .S .C . § . 3796dd, et seq .); 28 C .F .R . Part 66 or 28 C .F .R . Part 70 as applicable (governing administrative
requirements for grants and cooperative agreements); 2 C .F .R . Part 225 (OMB Circular A-87), 2 C .F .R . Part 220 (OMB
Circular A-21), 2 C .F .R . Part 230 (OMB Circular A-122), and 48 C .F .R . Part 31 .000 et seq . (FAR 31 .2) as applicable
(governing cost principles); OMB Circular A-133 (governing audits); other representations made in the grant
application for the COPS TRGP; and all other applicable program requirements, laws, orders, regulations, or
circulars .
Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS Office Grant Program Specialist (GPS).
What you should do:
Please read the entire TRGP Grant Owner’s Manual carefully prior to signing the grant award document.
If you have any questions, please contact your COPS GPS. When accepting your grant award, you should
ensure that the proper reporting and financial systems are in place to satisfy the grant requirements.
2. Assurances and Certifications
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its grant application .
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your assurances and certification regarding certain
matters. Most of the assurances and certifications apply to all federal grant programs.
What you should do:
Applicants to COPS Office grant programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,

21

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

and accepted the grant terms and conditions outlined in the Assurances and Certifications. Your agency
is required to keep Assurances and Certifications forms that were signed as part of its grant application.
Please read these documents carefully, because signatures on these documents are treated as a material
representation of fact upon which reliance will be placed when the U.S. Department of Justice determines
whether to award the covered grant. Additional copies of the Assurances and Certifications forms are
contained in appendix B of this manual on page 60. If you have any questions about the Assurances and
Certifications, please contact your COPS GPS at 800-421-6770.
3. Allowable costs
The funding under this project is for the payment of approved costs to meet the most serious needs of law
enforcement in tribal communities . The allowable costs for which your agency’s grant has been approved are
limited to those listed on the Financial Clearance Memorandum (FCM), which are included in your agency’s award
package . The FCM specifies the exact items that your agency is allowed to fund with your TRGP grant, and specifies
the overall amount approved for each budget request category . Your agency may not use TRGP grant funds for
any costs that are not identified as allowable in the FCM.
Why this condition:
TRGP-Equipment/Training may only be used for the purchase of equipment, technology, training, uniforms,
and other items approved by the COPS Office as reflected in the FCM. The COPS TRGP funds the purchase
of items that have a link to the implementation or enhancement of community policing initiatives in your
agency.
To be eligible for payment under this grant, the purchase of approved items must be made after the grant
award start date and comply with the guidelines described in section III, “Accessing Grant Funds,” on page 45
of this manual. Section IV, “Financial Record Maintenance,” on page 48, outlines the types of records you must
keep to document that you followed this grant condition. Purchases must also reflect the costs that were
approved as shown in the FCM.
What you should do:
All grantees should keep and maintain the most recent, approved version of 2014 TRGP application, which
will contain the approved costs for this grant. Refer to your FCM for the list of approved allowable costs.
As long as funds are spent during the grant period on the approved salaries or benefits (as applicable),
equipment, technology, training, or other costs that were documented in your application’s budget
summary and were approved through the issuance of the FCM, this grant condition will be satisfied.
A.

Allowable costs: Background investigations
Based on the FCM, grantees may have been awarded funding for background investigations for newly
hired officer positions if other funding (state, local, or Bureau of Indian Affairs (BIA)) was not budgeted
for the same background investigations. Background investigations must be completed before
expenses incurred in connection with such investigations can be reimbursed. Funded background
investigations may not be initiated prior to the official award start date of the grant period.

B.

Allowable costs: Training
Based on the FCM, grantees may have been awarded funding for otherwise unfunded expenses
associated with sending recruits to a state academy that will train and certify tribal police officers,
to the BIA Indian Police Academy in Artesia, New Mexico, or to basic training from an established
academy that trains Indian police officers such as the Navajo Nation’s Academy. Basic law
enforcement training is encouraged for existing police officers who have not received it, depending
on the needs of your department and the availability of funding. Grant funding may only be used
for one cycle of basic training per officer. The grantee agency will be responsible for any additional

22

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

costs associated with an officer not completing basic training on the first attempt.
TRGP funds may also pay for community policing and problem-solving training; specialized law
enforcement training in such topics as counterterrorism, family violence, and crime prevention and
detection; and training related to Indian Country jurisdictional issues. Only requests for training by
recognized training providers such as the Federal Law Enforcement Training Center, the FBI, the BIA
Indian Police Academy, a state police academy, COPS Regional Community Policing Institutes, or a
tribal community college will be considered. In addition, funding may be used to attend training
conferences such as the National Native American Law Enforcement Association’s annual training
conference or any COPS-sponsored conference.
Funding for community policing or other law enforcement training will cover only travel,
lodging, and per diem expenses for each representative to and from the training site (if training
is conducted more than 50 miles from your agency headquarters). State academy training costs
include training instruction fees, academy tuition, course fees, textbooks, manuals, supplies, and
travel in connection with the training (transportation, lodging, per diem, etc.) if the training is
located more than 50 miles from the job site. If your state academy does not charge for the training,
your department will be reimbursed only for travel in connection with the training. Departments
that send officers to the BIA Indian Police Academy will be reimbursed for travel costs only, as there
is no cost for tuition at the BIA Indian Police Academy for tribal officers.
TRGP-E/T funds may pay for computer training for systems, hardware, or software that grantees
already own but may not be utilizing to the fullest extent due to of a lack of training. Applicants
must demonstrate that the training enhances law enforcement activities, particularly in support of
community policing. TRGP-E/T funding may be used only for training costs not already funded in
the applicant’s budget with state, local, or BIA funds.
In addition, TRGP-E/T funding may be used for off-site training required to increase tribal capacity
to operate a crime information gathering system compatible with the FBI Uniform Crime Reporting
System.
C.

Allowable costs: Uniforms and basic issue equipment
Any bulletproof vest purchased under TRGP-E/T must meet National Institute of Justice standards
as shown on the list of acceptable vests included in appendix D of this manual on page 70.

D.

Allowable costs: Technology
To be eligible for payment under this grant, the purchase of equipment and technology must occur
on or after the award start date, the items must be those specifically applied for and approved by
the COPS Office, and the items must meet the guidelines described in 28 C.F.R. Part 66 or 28 C.F.R.
Part 70, as applicable. Equipment or technology purchased on or after the award start date must
be in addition to purchases that the grantee is obligated or funded to make in its current budget.
Funds currently allocated to purchase equipment or technology may not be reallocated to other
purposes or reimbursed upon the award of your agency’s TRGP-E/T grant.

E.

Allowable costs: Police vehicles
Allowable items include police cars, basic vehicle accessory packages, and special conveyances
such as sport utility vehicles, bicycles, motorcycles, snowmobiles, and all terrain vehicles (ATV). The
items must be those specifically applied for and approved by the COPS Office.

F.

Allowable costs: Travel
Travel costs for transportation, lodging, subsistence, and related items are allowable under your
agency’s TRGP-E/T grant if specifically approved by the COPS Office. For grantees subject to 2 C.F.R.

23

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Part 220 (OMB Circular A-21) Cost Principles for Educational Institutions; 2 C.F.R. Part 225 (OMB
Circular A-87) Cost Principles for State, Local and Indian Tribal Governments; or 2 C.F.R. Part 230
(OMB Circular A-122) Cost Principles for Non-Profit Organizations, travel costs incurred directly
by the grantee or costs incurred for project-related non-grantee travel will be reimbursed based
upon the grantee’s written institutional travel policy (if available) and if the costs are reasonable
and allocable under the project. In the absence of an acceptable and available institutional travel
policy, allowable per diem travel costs for lodging, meals, and incidentals will be reimbursed based
on the established GSA per diem rates for the relevant geographic area. These rates can be found
at www.gsa.gov. Allowable airfare travel costs will be reimbursed based upon the lowest discount
commercial airfare; the federal government contract airfare, if authorized and available; or standard
coach airfare.
For grantees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial
Organizations, travel costs incurred directly by the grantee will be reimbursed if the costs are
reasonable and allocable under the project. Travel costs for lodging, meals, and incidental expenses
may be reimbursed based upon per diem, actual expenses, or a combination of these methods, as
long as the reimbursement rate does not exceed established GSA per diem rates as set forth in the
Federal Travel Regulation. Transportation costs may be reimbursed based on mileage rates, actual
costs incurred, or a combination of these methods. Allowable airfare travel costs will be reimbursed
based upon standard coach fare, unless otherwise authorized in advance by the COPS Office.
The COPS TRGP-E/T will fund grant-related travel costs for the grantee agency or other (nongrantee) individuals to attend training and technical assistance conferences, seminars, or classes, or
to visit a site specified in the application. Allowable expenses for grant-related lodging, meals, and
incidental expenses that were included in the application have been approved by the COPS Office
as part of the TRGP-E/T award and final budget. Your agency should keep timely and accurate
records of all travel expenses. If at any time these costs change, you should immediately contact
your COPS GPS to obtain a grant modification.
G.

Allowable costs: Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements
for office supplies that are consumed by routine administrative purposes instead of project-related
activities are prohibited. Items must meet the guidelines described in 28 C.F.R. Part 66.33 or 28 C.F.R.
Part 70.35, as applicable.

H. Allowable costs: Contracts/consultants
Compensation for individual consultant services procured under a COPS Office grant must be
reasonable and allocable in accordance with OMB cost principles and consistent with that paid for
similar services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates
will be based on the salary a consultant receives from his or her primary employer, as applicable,
up to $550 per day. For consultant or contractor rates which exceed $550 per day, the COPS Office
requires written justification if the consultants or contractors are hired through a non-competitive
bidding process and grantees must receive COPS Office approval of those rates before drawing
down grant funds. Determinations will be made on a case-by-case basis.
I.

Allowable costs: Other costs
The purchases of project-related expenditures that do not conform to any other category
descriptions specified above were included in this section of your FCM. In addition, items that have
a direct correlation to the overall success of a grantee’s project objectives and are necessary for the

24

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

project to reach full implementation are considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state,
local, or BIA funds, and would not be funded in the absence of the TRGP grant.
Allowable costs: Indirect costs
Indirect costs are costs that are incurred for common or joint purposes and are not readily assignable to
a particular project but are necessary to the operation of the agency and the performance of the project.
Examples of indirect costs include those incurred for facility operation and maintenance, depreciation,
and administrative salaries. Indirect costs must adhere to the standards set forth in the applicable Office of
Management and Budget (OMB) costs principles for your entity, 2 C.F.R. Part 225, Appendix E (state, local,
and Indian tribal governments); 2 C.F.R. Part 230, Appendix A (non-profit organizations); or 2 C.F.R. Part 220,
Appendix A (educational institutions).
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency
carefully track and update its indirect cost rate during the COPS Office grant award period.
The grantee understands that if it submitted an expired indirect cost rate agreement at the time of
application, it will be unable to recover federal funds for indirect costs until the COPS Office receives a
current indirect cost rate agreement covering the award period. A special condition may be added to the
award prohibiting the obligation, expenditure, or drawdown of funds reimbursement for indirect costs until
an indirect cost rate has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the grant award period, a current approved rate
must be submitted to the COPS Office in order to continue to draw down grant funding for indirect costs.
Your agency must advise the COPS Office in writing of any changes to your approved indirect cost rate
during the grant award period and must request a budget modification with the COPS Office to reflect any
rate change.
In addition, before the COPS Office officially closes out your agency’s grant award, your agency must
reconcile any changes between your approved final indirect cost rate and approved provisional indirect cost
rate and, if necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency draws
down excess COPS Office grant funding for indirect costs, please return the overpayment to the COPS Office
and submit a revised Federal Financial Report (SF-425).
See the COPS Office website for a fact sheet on indirect costs, www.cops.usdoj.gov/Default.asp?Item=2489.
4. Travel costs
Travel costs for transportation, lodging and subsistence, and related items are allowable under the TRGP with prior
approval from the COPS Office . Payment for allowable travel costs will be in accordance with 2 C .F .R . Part 225 (OMB
Circular A-87, Cost Principles for State, Local, and Indian Tribal Governments), 2 C .F .R . Part 220 (OMB Circular A-21,
Cost Principles for Educational Institutions), 2 C .F .R . Part 230 (OMB Circular A-122, Cost Principles for Non-Profit
Organizations), and 48 C .F .R . Part 31 .000 et seq . (FAR-31 .2, Cost Principles for Commercial Organizations),
as applicable .
5. Supplementing, not supplanting
State, local, and tribal governments must use TRGP grant funds to supplement, and not supplant, state, local, or BIA
funds that are already committed or otherwise would have been committed for grant purposes (hiring, training,
purchases, and/or activities) during the grant period . In other words, grantees may not use COPS funds to supplant
(replace) state, local, or BIA funds that would have been dedicated to the COPS-funded item(s) in the absence of the
COPS grant .
25

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Why this condition:
The COPS Office statutory non-supplanting requirement mandates that grant funds may not be used to
replace state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be
made available for the grant purposes.
What you should do:
TRGP-E/T grantees may not use grant funds to pay for any item or cost funded under the grant (equipment,
personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA funds or
committed to the grantee’s budget.
In addition, grantees may not reallocate state, local, or BIA funds from one area within the law enforcement
budget to another as a result of receiving TRGP grant funds. For example, grantees who have budgeted
funds to pay for new computer equipment may not reallocate those funds to pay for any other law
enforcement cost as a result of receiving TRGP-E/T grant funds for the same computer equipment.
TRGP Equipment and Training – To meet this grant condition, you must ensure the following:

• Equipment and technology must be purchased on or after the award start date (unless an exception

is authorized in writing by the COPS Office) and must be in addition to purchases that the grantee has
obligated funding in the current budget to make. Funds currently allocated to purchase equipment
or technology may not be reallocated to other purposes or reimbursed upon the award of a TRGP-E/T
grant. For example, grantees who have budgeted local funds to pay for a new computer system may
not reallocate those funds to pay for any other law enforcement cost as a result of receiving TRGP-E/T
funds for the same computer system.

• Any training covered by TRGP-E/T funds is in addition to the number of hours of training already
provided by your agency. Funds currently allocated for training may not be reallocated to other
purposes.

Note: This grant condition applies to all state or locally-funded agencies working in partnership with your
agency under this grant. Your agency is responsible for ensuring that any partner agencies use COPS Office
funds only to supplement, not supplant, their state, local, or BIA funding as described in this condition.
6. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your grant
program. Such extensions do not provide additional funding. Grants may be extended a maximum of 36 months
beyond the initial award expiration date. Any request for an extension beyond 36 months will be evaluated on a
case-by-case basis. Only those grantees that can provide a reasonable justification for delays will be granted nocost extensions. Reasonable justifications may include technology implementation delays, training delays, or other
circumstances that interrupt the 36-month grant funding period. An extension allows your agency to compensate
for such delays by providing additional time to complete the full 36 months of funding. Extension requests must be
received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the grant award period require prior written approval from
the COPS Office. Without an approved extension, your agency is not permitted to draw down federal
funding for costs incurred beyond the official grant award end date. However, if justified, the COPS Office
seeks to accommodate reasonable requests for no-cost time extensions in order to fully implement the
COPS Office grant.

26

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What you should do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days of the grant
end date. Requests to extend the grant award period must be received by the COPS Office before the official
grant award end date. Extension requests received after the expiration date will be considered only when
the grantee provides justification of extraordinary circumstances; an example of this would be an instance
in which an unforeseen natural disaster prevented a grantee from requesting an extension. Failure to submit
a request for a no-cost time extension by the end date may result in the immediate deobligation of any
remaining grant funds.
Automatic extensions will be granted for grantee requests of six months or less. All extension requests
beyond six months will require review and approval by the COPS Office. Individual or cumulative requests
greater than one-half of the grant’s original term (i.e., 18 months) will require additional justification and
must include a detailed timeline.
If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs that
were lower than anticipated, your agency may not extend the 36-month funding period for the purpose of
expending those excess funds. Grantees are entitled to a maximum of 36 months of federal funding based
on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining
grant funds during the closeout process. If you have any additional questions regarding a no-cost time
extension, please contact your COPS Grant Program Specialist.
7. Modifications
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its TRGP award.
Grant modifications under TRGP are evaluated on a case-by-case basis. All modification requests involving the
purchase of new budget items must be approved, in writing, by the COPS Office prior to their implementation. In
addition, please be aware that the COPS Office will not approve any modification request that results in an increase
of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram grant funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost savings from approved items
or purchasing a different type of equipment due to changing needs. Under federal regulations, you may
expend grant funds only as approved in the FCM. Any requests to change or alter grant awards require
written approval from the COPS Office prior to their implementation. Without prior written approval, you
must continue to implement your grant as it was originally awarded and accepted by your agency. Please be
advised that reprogramming requests for unallowable costs (e.g., construction) will not be approved.
What you should do:
For all modifications, your agency must access www.cops.usdoj.gov and select the “Account Access” link
in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a modified award document reflecting the approved changes.
If applicable, your agency is required to sign and submit the modified award document via the Account
Access link to officially accept the grant modification.

27

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

8. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS TRGP. The grantee agrees to
cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney general for the furtherance of the purposes of the
Act. The COPS Office conducts evaluations to determine which programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office
may assess the way in which your agency implements its grant. In some jurisdictions, COPS Office staff or
evaluators may study the effectiveness of funded programs, projects, and activities. Evaluators may collect
information about the programs’ effect on crime, victims of crime, and the quality of life in communities. In
addition, they may ask questions about the challenges encountered during project implementation, how
residents feel about community policing, and how police feel about their work. This information will be
useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate
any site visits and information-gathering activities. In addition, you will be asked to provide accurate and
timely information about your grant activities. You should fully comply with any requests regarding these
evaluations.
9. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting quarterly
programmatic progress reports and quarterly Federal Financial Reports using Standard Form 425 (SF-425).
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the federal government be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and grantees.
What you should do:
This grant condition is designed to make your agency aware of reporting requirements associated with TRGP
grants. Quarterly programmatic progress reports and a final programmatic closeout report will be required
to be submitted directly to the COPS Office through the “Account Access” portion of the COPS Office website
at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using
Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due
within 90 days after the end of the grant period. This report reflects the actual cumulative federal monies
spent, unliquidated obligations incurred, and the unobligated balance of federal funds. Agencies with more
than one delinquent programmatic or financial report submission per fiscal year may be subject to delays
in receiving reimbursement for allowable expenses and may be required to receive technical assistance to
improve compliance with reporting. These reports are discussed in greater detail in section VI, “Reports,” on
page 53 of this manual. All reports should be submitted within the deadlines given to avoid suspension or
possible termination of grant funds or other remedial actions.

28

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

10. Grant monitoring activities
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing.
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution. As a COPS TRGP grantee, you agree to cooperate with and respond to any requests
for information pertaining to your grant.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
Office grant requirements.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are as follows:

• site visits. The COPS Office conducts grantee site visits to ensure compliance with grant terms

and conditions. These visits also provide firsthand observation of the grantee’s community policing
strategies. Promising practices identified during site visits are documented and may be shared with
the law enforcement community. Technical assistance and follow-up are conducted to address
potential and actual vulnerabilities. The purpose of site visits is therefore threefold: review community
policing activities, ensure grantee compliance, and provide customer service and technical assistance.
If selected, you will be notified in writing in advance of any on-site review of your COPS Office grants.
This review is generally performed over a period of one or more days and also provides an opportunity
for agency representatives to seek assistance on any grant implementation issues. Your agency will be
notified in writing of the results and any action required to remedy identified grant violations.

• Office-Based Grant Reviews (OBGR). In lieu of a site visit, certain grants are selected for a review

conducted at the COPS Office. If selected, your agency will be contacted at the start of this review and
our staff will work with your agency to correct any grant problems or deficiencies through telephone,
e-mail, fax, or written correspondence with your agency.

• complaints. The COPS Office responds to complaints from citizens, labor associations, media,

and other sources. Written complaints or allegations are reviewed by the COPS Office Grant
Monitoring Division and may result in a review of your agency’s grants to determine compliance
with grant conditions.

Grantees are responsible for remedying any grant noncompliance issues identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and bars from receiving future COPS Office grants. To avoid findings
of noncompliance, grantees are strongly encouraged to contact the COPS Office at any time during the
life of a COPS Office grant with questions concerning grant requirements and also to maintain all relevant
documentation that may demonstrate grant compliance. For more information, please contact the COPS
Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.

29

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

11. Federal civil rights
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any sub-grantees, contractors, successors, transferees, and assignees not to), on the grounds of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability, or age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the non-discrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. §6101, et seq.); Title IX of the Education Amendments
of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing those statutes
at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279 Equal Treatment
for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires equal
treatment of religious organizations in the funding process and non-discrimination of beneficiaries by Faith-Based
Organizations on the basis of belief or non-belief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an
ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate
or draw down federal funds under your agency’s COPS Office grant award until you comply with federal civil
rights laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.
12. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office,
that “the full and equal participation of women and minority individuals in employment opportunities in
the criminal justice system is a necessary component to the Safe Streets Act’s program to reduce crime and
delinquency in the United States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does
not impose quotas or hiring requirements on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the

30

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

EEOP requirement. To claim the exemption, your organization must complete and submit section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/
about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not need to submit it to the OCR for review. Instead, your organization must maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization must complete and submit section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form), and submit
it to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization must complete and submit section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.
13. Community policing
Community policing activities to be initiated or enhanced by your agency were identified and described in your
grant application . All equipment, technology, training, and/or sworn officer positions awarded under the TRGP
grant must be linked to the implementation or enhancement of community policing .
Why this condition:
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions giving rise to public safety issues such as crime, social disorder, and fear of crime.
TRGP grants must be used to initiate or enhance community policing activities. All newly hired, additional,
or rehired officers (or an equal number of redeployed veteran officers) funded under TRGP-Hiring must
engage in community policing activities. While the COPS Office recognizes that your COPS-funded officer(s)
(or an equal number of redeployed veteran officers) will participate in some or all aspects of your identified
community policing plan and advance your agency’s community policing activities over the life of the grant,
we also encourage your agency to move toward an organization-wide philosophy and commitment to
community policing.
COPS Office grants are designed to increase community policing capacity and crime prevention efforts.
This is achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve
community crime-related problems. Your organization may be monitored or audited to ensure that it is
initiating or enhancing community policing in accordance with your proposed plan, and that the officers

31

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

hired (or an equal number of redeployed veteran officers) are used to implement this plan and advance
your agency’s community policing activities over the life of the grant. The COPS Office may also use this
information to understand the needs of the field, and potentially provide for training, technical assistance,
problem solving, and community policing implementation tools.
What you should do:
Community policing activities to be implemented or enhanced by your agency were identified in your grant
application. Your community policing needs may change during the life of your grant, and minor changes to
this plan may be made without prior approval of the COPS Office. If your agency’s community policing plan
changes significantly, however, you must submit those changes in writing to the COPS Office for approval.
Changes are significant if they deviate from the range of possible community policing activities identified
and approved in the original community policing plan submitted with your application.
14. Contracts with other jurisdictions
Equipment, technology, training, vehicles, and/or sworn law enforcement officer positions awarded may only be
used for law enforcement activities or services that exclusively benefit your agency and the population that it serves .
The items funded under the TRGP grant cannot be utilized by other agencies unless the items would exclusively
benefit the population that your agency serves .
Why this condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law
enforcement agencies to improve public safety in Indian communities. The TRGP-E/T grant funding is
intended to benefit the communities within the grantee’s primary law enforcement jurisdiction. Therefore,
the grantee must use the TRGP grant funding to benefit its own population exclusively.
What you should do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer
positions or other awarded equipment, technology, or vehicles, unless the agreement complies with the
requirement that COPS-funded items must exclusively benefit the grantee service population. For example,
if your jurisdiction has both a tribal police department and a BIA department, items funded under the grant
might be able to be used by the BIA department as long as this would result in an exclusive benefit to the
population that you serve. You may not, however, allow officers, equipment, technology, or vehicles funded
under the grant to be utilized by any agency or transferred to any agency that does not exclusively benefit
the population that you serve. For example, you may not, during the grant term, loan two of your awarded
computers to a neighboring county’s sheriff’s department.
Before you enter into any agreement with another law enforcement agency, you should contact your COPS
Grant Program Specialist (GPS) at 800-421-6770 for additional guidance.
15. False statements
False statements or claims made in connection with COPS grants may result in fines, imprisonment, or debarment
from participating in federal grants or contracts, and/or any other remedy available by law .
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

32

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

16. Duplicative funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS GPS at 800-421-6770. If necessary, the COPS Office will work with your
agency to reprogram funding for items or services that are allowable under this grant program.
17. Additional high-risk grantee requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R. Parts 66
and 70).
Why this condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that a grantee or applicant may be considered high risk if the
U.S. Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the U.S. Department of Justice may impose special conditions or restrictions that may include requiring the
production of documentation, financial grant administration training, onsite monitoring, prior approval for
expenditure of funds, quarterly progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.
18. System for Award Management and Universal Identifier requirements
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2.

May not make a subaward to an entity unless the entity has provided its DUNS number to you.

33

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4.

Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.

5.

Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more

34

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

information about SAM registration, please visit www.sam.gov.
19. Reporting subawards and executive compensation
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
a.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery funds
(as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term
to www.fsrs.gov.
ii. For sub-award information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2010,
the obligation must be reported by no later than December 31, 2010.)

3. What to report. You must report the information about each obligating action that the submission
instructions specify. The submission instructions are posted at www.fsrs.gov.
b.

Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and sub-awards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and sub-awards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.

c.

Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2

35

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards);
and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.
d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:
i. Subawards, and
ii.
e.

The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profits organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a sub-recipient under an award or sub-award to a non-federal
entity.
2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A sub-award may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.

5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. Part 229.402(c)(2)):

36

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life,
health, hospitalization or medical reimbursement plans that do not discriminate in favor of
executives, and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.
gov. Grantees are responsible for reporting their applicable executive compensation and sub-award
information and the award term provides guidance to report the related information, as required by FFATA.
What you should do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
website at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting
requirements, please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.
20. Criminal intelligence systems
Grantees using TRGP funds to operate an inter-jurisdictional criminal intelligence system must comply with
operating principles of 28 C .F .R . Part 23 . The grantee acknowledges that it has completed, signed, and submitted
with its grant award the relevant Special Condition certifying its compliance with 28 C .F .R . Part 23 .
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an
interjurisdictional criminal intelligence system, you must comply with the operating principles found at
28 C.F.R. Part 23. An interjurisdictional criminal intelligence system is generally defined as a system which
receives, stores, analyzes, and exchanges or disseminates data regarding ongoing pre-arrest criminal
activities (examples of such activities include, but are not limited to, loan sharking, drug or stolen property

37

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

trafficking, gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other
law enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these interjurisdictional
criminal intelligence systems that protect individual privacy and constitutional rights.
If your agency will use TRGP grant funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23
does not apply to this grant.
What you should do:
All COPS Office grant recipients are required to agree to the Criminal Intelligence Systems/28 C.F.R. Part 23
Compliance Special Condition as part of their award package so the COPS Office can track which agencies
intend to use their grant funds to operate interjurisdictional criminal intelligence systems. If your agency
intends to use grant funds to operate an interjurisdictional criminal intelligence system, you should indicate
this on the Criminal Intelligence Systems 28 C.F.R. Part 23 Compliance form that was included with your
grant award package and certify and submit this form along with your signed grant award document as
your agency’s agreement to comply with the operating principles found at 28 C.F.R. Part 23. Your agency
must now comply with 28 C.F.R. Part 23 in operating the interjurisdictional criminal intelligence system
funded through your COPS Office grant.
21. Sole source justification
TRGP-Equipment/Training grantees who have been awarded funding for the procurement of an item (or group
of items) or service in excess of $100,000, and who plan to seek approval for use of a noncompetitive procurement
process must provide a written sole source justification to the COPS Office for approval prior to obligating,
expending, or drawing down grant funds for that item .
Why this condition:
In general, grant recipients are required to procure funded items through open and free competition.
However, in some instances, grantees may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $100,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract non-competitively.
The initial determination that competition is not feasible can be made if one of the following
circumstances exists:

• The item (or group of items) or service is available only from a single source.
• Public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be granted to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in
section II, “Procurement Process,” on page 43.

38

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

22. Public release information
The grantee agrees to submit one copy of all reports and proposed publications resulting from this award 20 days
prior to public release . Any publications (written, curricula, visual, sound, or websites) or computer programs,
whether or not published at government expense, shall contain the following statement: “This project was
supported by Grant Number __________ awarded by the U .S . Department of Justice, Office of Community
Oriented Policing Services . The opinions contained herein are those of the author(s) and do not necessarily
represent the official position or policies of the U .S . Department of Justice . References to specific companies,
products, or services should not be considered an endorsement by the author(s) or the U .S . Department of Justice .
Rather, the references are illustrations to supplement discussion of the issues .”
Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are not official
federal documents and should not be construed to reflect the official policy or position of the DOJ.
In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use and to authorize others to use, for federal government purposes, the following: (1)
the copyright in any work developed under this award, subaward, or contract and (2) any copyright to which
an award recipient, subawardee, or a contractor purchases ownership with support from this award.
What you should do:
Ensure that all publications (where applicable) relating to your COPS Office award contain the required
statement listed above.
In addition, the grantee is responsible for acquiring the rights, and ensuring that its subcontractors/authors
acquire the rights, to copyrighted material for inclusion in DOJ publications or other products or deliverables
that are developed under this cooperative agreement, including the payment of required fees. All licensing,
publishing, or similar agreements with a copyright holder, publisher, or other relevant party shall include
provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, the publication for Federal Government purposes.
23. Debarment and suspension
The recipient agrees not to award Federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs .
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that
are debarred or suspended from participation in federal assistance programs. This is to protect the public
interest and to ensure proper management and integrity in federal activities by conducting business
only with responsible parties. For details regarding the debarment and suspension requirements, please
see 2 CFR part 180 (Government-wide Debarment and Suspension), and 2 CFR part 2867 (DOJ-specific
requirements.)
What you should do:
If, under a COPS award, you enter into a contract for goods or services that is for $25,000 or more or any
subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business are not excluded or disqualified from participation
in federal assistance programs. In addition, you must include a term or condition in the contract or

39

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 CFR
part 180 (Government-wide Debarment and Suspension) and subpart C of 2 CFR part 2867 (DOJ-specific
requirements).
24. Whistleblower protection
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he/she reasonably believes is evidence of gross mismanagement of a Federal
contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or grant, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant . The recipient also agrees to provide
to their employees in writing (in the predominant native language of the workforce) of the rights and remedies
provided in 41 U .S .C . 4712 . Please see Appendix E in the Grant/Award Owner’s Manual for a full text of the statute .
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. 4712), which is in effect through January 1, 2017, recipients are prohibited from taking
reprisal actions against employees for certain whistleblowing activities in connection with federal grants and
contracts. The pilot program protects the public interest and ensures the proper management and use of
federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of

• gross mismanagement of a federal contract or grant;
• a gross waste of federal funds;
• an abuse of authority relating to a federal contract or grant;
• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or grant.

In addition, the disclosure must also have been made to

• a member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;
• a federal employee responsible for contract or grant oversight or management at the relevant agency;
• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;
• a management official or other employee of the contractor, subcontractor, or grantee who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence

40

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections and remedies under 41 U.S.C. 4712.
Please see appendix E on page 72 for a full text of the “Pilot program for enhancement of contractor
protection from reprisal for disclosure of certain information” (41 U.S.C. 4712).

What are the specific rules regarding termination of grant funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency is

• not substantially complying with the grant requirements or other applicable provisions of federal law;
• failing to make satisfactory progress toward the goals or strategies outlined in its application;
• not adhering to grant requirements or conditions;
• proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other
grant-related documents;

• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may

• temporarily withhold payments pending correction of the situation by your agency;
• disallow all or part of the cost of the activity or action not in compliance;
• wholly or partly suspend or terminate your grant;
• require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• withhold or bar your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in writing of
our decision and the reason(s) for that decision.

Accepting the grant award
After you have reviewed the conditions of your TRGP award and your agency agrees with these conditions,
you are ready to accept the award. The Director of the COPS Office has signed the award document
indicating approval of your grant, an obligation of federal funds to your organization, and our commitment
to the award. As stated at the beginning of this section, to officially begin your grant and draw down your
funds, the authorized officials (see the Glossary of Terms on page 76 of this publication) of your agency must
access www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in, review,
and electronically sign the award document along with all award condition pages.

41

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Who should sign the award document for our agency?
The authorized official is the government executive who has ultimate and final responsibility for all
programmatic and financial decisions regarding this grant as the representative of the legal grantee. COPS
Office grants require the top government executive (e.g., Tribal Chairman, President, Chief, or equivalent)
to sign the award document. Typically, this is the same executive named on your agency’s 2014 TRGP
application. (If this individual has changed, please complete a Change of Information form online at www.
cops.usdoj.gov through the “Account Access” option.) If you have any questions as to who should sign the
award, please contact your jurisdiction’s local legal advisor.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your agency’s
signed award document, your budget has received final clearance, and any other relevant grant conditions
particular to your agency have been satisfied. Failure to submit your signed award document within the 90day award acceptance period may result in your TRGP award being withdrawn and the funds deobligated
without additional notification. If your agency requires an extension for accepting the award beyond the
90-day acceptance timeframe, please submit a written request to your COPS Grant Program Specialist. Be
sure to explain the circumstances that prevent your agency from signing the award document within the
90-day period and identify the date by which the award document will be electronically signed. The COPS
Office will review such requests on a case-by-case basis. The COPS Office reserves the right to deny requests
to extend the 90-day award acceptance period.

42

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING
GRANTS ONLY)
In general, grant recipients are required to procure funded items through open and free competition when
feasible. For the purchase of equipment, technology, or services under a COPS Office grant award, grant
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28 C.F.R. § 70 (as applicable).
As described in grant condition #21 on page 38, grantees are required to submit a sole source justification
(SSJ) request if competitive bidding will not be possible and the threshold of $100,000 for goods or services
to be procured through a sole source is met. The COPS Office will review your request and supporting
information to determine whether an exception can be granted to the general rule of open competition.
Written approval from the COPS Office for the use of a sole source must be received prior to purchasing
items or services, obligating funding for a contract, or entering into a contract with grant funds. All grantees
are expected to review and abide by 28 C.F.R. Part 66.36 Procurement (or 28 C.F.R. Part 70.40 - 70.48 for
institutions of higher education, hospitals, and other nonprofit organizations) in determining if an SSJ
must be completed. Please contact your COPS Grant Program Specialist (GPS) at 800-421-6770 for further
assistance with this federal regulation.
A sole source justification request should be submitted if a grant recipient determines that the award of a
contract through a competitive process is infeasible and if one or more of the following circumstances apply:

• The item (or group of items) or service is available only from one source.
• The public exigency or emergency for the item/service will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole
source review?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must be
submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:

• Letterhead – The sole source request must be signed by an authorized representative and submitted on
grantee department letterhead and must include the agency ORI and the grant number for which the
approval is being sought. The request should also include the following information:

• Section I. Description of project – This section should be a brief description of the project, the

amount to be designated for the sole source procurement, and the purpose of the contract.

• Section II. Reason for request – This section should include
• an explanation as to why full and open competition is infeasible (e.g., why it is necessary to
contract in a non-competitive manner);

• which one (or more) of the three required categories identified below applies to the requested
sole source procurement transaction(s).

• The item or service is available only from one source.

43

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• The public exigency or emergency for the requirement will not permit a delay resulting
from competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
• Section III . Supporting documentation – The information below should support the applicable
category or categories identified in section II above.

• If the item or service is available only from one source, please include the following:
• Uniqueness of items or services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)

• How the agency determined that the item or service is only available from one source

(e.g., market survey results, independent agency research, patented or proprietary system)

• Explanation of need for contractor’s expertise linked to the current project (e.g.,

knowledge of project management, responsiveness, experience of contractor personnel,
prior work on earlier phases of project)

• Any additional information that would support the case
• If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• Explanation of the specific public emergency
• Impact on project if deadline or dates are not met
• When the contractual coverage is required by your department and why
• Any additional information that would support the case
• If competition is determined inadequate after solicitation of a number of sources, please
include the following:

• Results of a market survey to determine competition availability
• If no survey is conducted, please explain why not
• Any additional information that would support the case
• Section IV . Best interest statement – This section should comprise a statement declaring that this
action or choice is in the best interest of the agency.

Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting documentation is
required. The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66 and 28 C.F.R. § 70.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Grant Program Specialist or program point of contact.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770, or visit the COPS Office online at www.cops.usdoj.gov.

44

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

III. ACCESSING GRANT FUNDS
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Department of the Treasury. A grantee will be able to review previous requests made since July 2009.
For more information on the GPRS, please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view
the user guide.

Setting up your account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive or government executive
should receive notification about GPRS shortly after the COPS Office receives your original signed award
document. This notification will contain all of the information that your agency needs to set up the GPRS
payment method. If your law enforcement executive or government executive does not perform drawdown
requests for your agency, your grant administrator will need to go online to https://grants.ojp.usdoj.
gov/gprs/welcome to log in and register to become a drawdown specialist. You will receive, via e-mail, a
temporary password and information on how to use GPRS. Please note that part of the verification process
may involve outreach to your law enforcement executive and/or government executive or other financial
points of contact to validate information provided by the drawdown specialist.
If you are already registered for a COPS grant in GPRS, and would like to add a newly awarded COPS grant
to the existing COPS grant username, please contact the COPS GPRS Registration Team via e-mail at
COPSGPRSRegistration@usdoj.gov and provide the following information:

• User name (for COPS grants)
• First and Last name
• Vendor number
• Grant number(s) to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on
the COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001

45

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Your agency must complete the “Payee/Company Information” section following the directions on the
back of the form and also provide the grant number (printed on the award document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS Office grantee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
grant as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you are
required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your grant account if the SF-425 for the most recent reporting quarter is not
on file with the COPS Office by the deadline date. Grantees are encouraged to submit their SF-425 reports
via the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section VI of this
manual, titled “Reports,” on page 53.
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter.
However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of minimum cash on hand applies to COPS Office grants. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as
noted above.
The federal government has four basic rules regarding advances. Advances can be terminated if the grantee

• is unwilling or unable to attain project goals;
• maintains excess cash on hand;
• does not adhere to the terms and conditions of the grant;
• fails to submit reliable or timely reports.
How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the FCM. As a general guideline, most agencies request
reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be used once.

46

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of grant
costs to avoid earning excess interest on your grant funds. You must account for interest earned on advances
of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to $100 per

federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted promptly, but at
least quarterly, to the U.S. Department of Health and Human Services, Payment Management Systems,
P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. Part 70.22(l), nonprofit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in excess
of $250 must be remitted annually to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify your COPS Office Staff Accountant in the COPS Office Financial Division when any interest
that is earned is remitted to Department of Health and Human Services, Payment Management
Systems, P.O. Box 6021, Rockville, MD 20852.

• State governments, including any agency or instrumentality of a state, should follow the provisions of

the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of interest
earned on federal funds.

Matching funds
Under the 2014 COPS TRGP Programs, no local match is required. The COPS Office is funding 100 percent
of the allowable items approved in your FCM. (Any salary and benefit costs higher than entry-level must be
paid by your agency with local funds.) Please note: If the total cost exceeds the approved budget, then the
addition expenditures are encouraged to be reported on the SF-425 as recipient share of expenditures.

47

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

IV. FINANCIAL RECORD MAINTENANCE
Your agency is required to establish and maintain accounting systems and financial records to accurately
account for grant funds awarded and disbursed. These records must include both federal funds and any
local funds contributed to this project.

Accounting systems and records
Under the COPS TRGP grant, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should

• present and itemize actual expenditures of funded items;
• demonstrate that funds are spent in compliance with your grant conditions;
• be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as cancelled
checks, purchase orders, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including cancelled checks, purchase orders, and similar documents associated with
your grant should be kept for at least three years from the date the COPS Office officially closes the grant.
If any litigation, claim, negotiation, audit, or other action involving these records has been started before
the end of the three-year period, the records should be kept until completion of the action. These records
should be easily located and should be properly protected against fire or other damage. Failure to maintain
adequate records to document grant expenditures may result in a requirement to repay all federal funds that
cannot be supported with appropriate records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year, whichever
you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS Office grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from the COPS Office, or, in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

48

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.

49

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

V. FEDERAL AUDIT REQUIREMENTS
In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice
(DOJ) Office of the Inspector General (OIG) audits.

Requirements and audits
What are the regulations governing SAA requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised June 27, 2003 and again
June 26, 2007, and is effective for fiscal years after December 31, 2003 to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget Circular A-133 (OMB A-133), Audits of
States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000 in
a fiscal year is required to have a Single Audit conducted, except when it elects to have a program-specific
audit conducted. An auditee may be a recipient, a subrecipient, or a vendor. Specifically, “Federal awards
expended as a recipient or a sub-recipient would be subject to audit under A-133, Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute
in effect on January 1, 1987 to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the grantee’s financial statements, internal controls, major and non-major
grant programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to COPS Office grant requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for noncompliance
with OMB Circular A-133. These sanctions under A-133, Section 225 could include the following:

• Withholding a percentage of federal awards until a required audit is completed satisfactorily
• Withholding or disallowing overhead costs
• Suspending your award until the audit is performed
• Terminating your award
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
cognizant federal agency (see the Glossary of Terms on page 76), they should be sent to the Federal Audit
Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

50

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office.
The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits are designed to
promote economy, efficiency, and effectiveness in the administration of grants by evaluating compliance with
laws, regulations, policies, and procedures governing the operations encompassed in the scope of the audit.

How are COPS Office grants selected for an OIG audit?
The OIG may conduct a COPS Office grant audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a number of
factors, including the geographical distribution of grants awarded, award amount, population served, and
type of grant (both active and expired). As such, the fact that your grant has been selected for an OIG audit is
not necessarily indicative of a suspected concern or problem area.
The COPS Grant Monitoring Division serves as the liaison between grantees and the OIG’s Audit Division,
which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be conducted, the
COPS Audit Liaison Division will send out a notification letter to the grantee outlining the scope of each
audit and the anticipated audit timeframe. This notification letter also advises grantees of the supporting
documentation required and information necessary for the OIG during their scheduled field work and
provides a COPS Office point of contact to address questions and concerns. If you have any questions
regarding an OIG audit, please contact the COPS Grant Monitoring Division at 800-421-6770. Questions and
comments regarding the administration of your COPS Office grant not specifically related to an audit should
be referred to your COPS Grant Program Specialist.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to grants as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:

• unallowable costs. Grantee incurred costs which were not approved in the original budget, were

in excess of the approved budget, or were charged to the grant after the expiration date and a grant
extension was not obtained.

• unsupported costs. Specific grant expenditures and reimbursements could not be supported by
adequate documentation, or grant expenditures were in excess of actual grant costs.

• lack of complete/timely programmatic and financial reporting. Grantee failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.

• failure to retain. Grantee lacked documentation to support retention planning efforts during the
grant period or failed to demonstrate an increase in the baseline of locally-funded sworn officer
positions at the conclusion of the 36 months of federal funding, over and above what the grantee
would have funded in absence of the grant.

• supplanting. Grantee could not document efforts to backfill vacant local sworn officer positions, or

grantee could not explain reductions in local law enforcement budget during the grant award period.

• lack of adequate community policing. Grantee had difficulty demonstrating community policing
activities.

51

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• funds to better use. Funds could be used more efficiently based on management actions such as
• reductions in outlays;
• deobligation of funds;
• withdrawal;
• costs not incurred by implementing recommended improvements;
• any other savings which are specifically identified.
• questioned costs. Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, grant terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.

After the final OIG audit report has been issued, the COPS Audit Liaison Division will continue working as
the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office
will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

52

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VI. REPORTS
As part of the TRGP, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Program Progress Reports. Awarded agencies should be prepared to track and report TRGP funding
separately from other funding sources (including other COPS Office and federal grants) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial
internal controls in place to monitor the use of TRGP funding and ensure that its use is consistent with the
grant terms and conditions. Good practices in this area include written accounting practices, an accounting
system that tracks all drawdowns and grant expenditures, and the ability to track when each TRGP position
is filled or vacant (including if the position was for a new hire or a rehire). Failure to submit complete reports,
or submit them in a timely manner, may result in the suspension and possible termination of your agency’s
COPS grant funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end
of the grant period. This report reflects the actual cumulative federal monies spent, unliquidated obligations
incurred, and any unobligated balance of federal funds.

How do we file a Federal Financial Report?
All COPS grantees are required to submit quarterly Federal Financial Reports using the SF-425. Grantees
are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at www.cops.
usdoj.gov and select the “Account Access” link in the upper right corner to log in; once you are logged in,
select “Applications” from the agency portal menu, click on the “SF-425” icon, and follow the instructions to
complete and submit your reports. The online SF-425 requires the same reporting information as the paper
version. The use of this online application enables authorized users to view past SF-425s, and allows them to
file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS grants must be submitted every quarter and no later than 30 days after the last day of each
reporting quarter, as detailed below:
Table 1. Due dates of SF-425 by quarter
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper copies.

53

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.
Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, or hard copy reminders may be sent to the grantee if the
SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at
AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770 or by e-mail at AskCopsRC@usdoj.gov or review the “Helpful Hints Guide for Completing the
Federal Financial Report (SF-425)” at www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site visits,
office-based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests,
and special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the “Account Access” link of the COPS Office website at
www.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the “Account Access” link at the
top right-hand side of the page. Once you are logged in, select “Applications” from the agency portal menu,
click on the “Progress Report” icon, and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account, but do not remember your password, you may reset your password by
going to the agency portal homepage in “Account Access”, entering your e-mail address, and clicking on
the “Forgot Password” link. If you do not have your user name or password, please contact the COPS Office
Response Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM
Eastern time) or by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report will be sent electronically in January, April, July, and October,
covering activities for the preceding calendar quarter. Notification for submitting your Final Program
Progress (Closeout) Report will be sent to your agency in the month following your grant end date.

54

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

When are Program Progress Reports due?
Program Progress Reports for COPS grants must be submitted every quarter and no later than 30 days after
the last day of each reporting quarter, as detailed below:
Table 2. Due dates of Program Progress Reports by quarter
Reporting Quarters

Program Progress Report Date Due

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

What kind of information will these reports require?
They will request information about the status of your agency’s hiring or rehiring of additional career law
enforcement officers and your grant-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom
of Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of
the Inspector General (OIG) at www.justice.gov/oig/FOIA/hotline.htm, OIG.hotline@usdoj.gov, or
800-869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202-514-9202.

• If you have any questions or need assistance regarding your grant, please contact your COPS Grant
Program Specialist at 800-421-6770.

55

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VII. WHEN THE GRANT PERIOD HAS ENDED
At the end of your agency’s TRGP grant period, the COPS Office is responsible for the closeout of your grant.
As part of this process, the COPS Office requires documentation demonstrating that your agency has met all
of the programmatic and financial requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final FFR and any applicable final
program reports.

Final Federal Financial Report (SF-425)
The final FFR (SF-425) for your grant is due to the COPS Office no later than 90 days after the end of the
grant period. The final report should reflect the total amount of federal expenditures and the amount of
unobligated funds, if any. Additionally, it should reconcile with the amount of funds drawn down by your
agency.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. Part 66.50(c) requires grantees to submit final SF-425s and to draw down
the final reimbursement for expended funds within 90 days after the expiration of the grant. In addition, be
advised that failure to complete the drawdown of funds within the 90-day period following award expiration
will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the grant
period due to an overestimate of item costs during the grant period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the grant period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your grant period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the grant, and the information your agency provides in this report will be used to make a final assessment of
your grant progress.

Equipment disposition
Each grantee must use any equipment funded through a COPS Office award for approved grant-related
purposes and must retain the equipment for the life of the grant. After the conclusion of the grant period,
property records must be maintained by the grantee. The records should include a description of the
property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.

56

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

When the grant has expired and original or replacement equipment obtained under the grant is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of less than $5,000 may be retained, sold, or
otherwise disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and
the awarding agency shall have a right to an amount calculated by multiplying the current market value or
proceeds from sale by the awarding agency’s share of the equipment.
For more information, please see 28 C.F.R. Part 66.32 or 28 C.F.R. Part 70.34, as applicable.

57

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VIII. CONCLUSION
We hope that this manual has assisted you and your agency with your grant questions. We welcome and
encourage any comments you have regarding the COPS TRGP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP/CTAS Control Desk
145 N Street NE
Washington, DC 20530
If you have any questions about your grant, please call your COPS Grant Program Specialist or the COPS
Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

58

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

APPENDIXES
Appendix A – List of source documents
A. Primary sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.

B. Secondary sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal
Claims Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to State
and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement
Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”

59

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30, “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

Appendix B – Assurances and Certifications
Assurances
By submission of these assurances by an authorized representative, the Applicant hereby assures and
certifies compliance with all applicable Federal statutes, regulations, policies, guidelines, and requirements,
including 2 C.F.R. Part 220 [OMB Circular A-21], 2 C.F.R. Part 225 [OMB Circular A-87], 2 C.F.R. Part 230
[OMB Circular A-122], OMB Circular A- 133; Ex. Order 13043 (seat belt policies); and 28 C.F.R. pts. 66 or 70
(administrative requirements for grants and cooperative agreements).
The applicant also specifically assures and certifies that:
1.

It has the legal authority to apply for federal assistance, the institutional, managerial, and financial
capability (including funds sufficient to pay any required non-federal share of project cost) to ensure
proper planning, management, and completion of the project described in this application and that the
persons signing the application and these assurances are authorized to do so and to act on its behalf
with respect to any issues that may arise during the processing of this application.

2.

It will establish safeguards to prohibit employees from using their positions for a purpose that
constitutes or presents the appearance of personal or organizational conflict of interest, or personal gain
particularly related to those with whom they have family, business or other ties.

3.

It will give the Department of Justice or the Comptroller General, through any authorized representative,
access to and the right to examine all paper or electronic records related to the financial assistance.

4.

It will comply with all lawful requirements imposed by the awarding agency, specifically including any
applicable regulations, such as 28 C.F.R. pts. 18, 22, 23, 30, 35, 38, 42, 46, 61, 63, and 66 or 70 (whichever
is applicable); the award term in 2 C.F.R. § 175.15(b); 48 CFR Part 31.000, et seq. (FAR 31) (governing
cost principles), the current edition of the OJP Financial Guide, the OVW Financial Grants Management
Guide, and the COPS Grant Owner’s Manual as applicable.

5.

It will assist the awarding agency (if necessary) in assuring compliance with section 106 of the National
Historic Preservation Act of 1966 (16 U.S.C. § 470), Ex. Order 11593 (identification and protection of
historic properties), the Archeological and Historical Preservation Act of 1974 (16 U.S.C. § 469 a-1 et seq.),
and the National Environmental Policy Act of 1969 (42 U.S.C. § 4321).

6.

It will comply (and will require any subgrantees or contractors to comply) with any applicable statutorilyimposed nondiscrimination requirements, which may include the Omnibus Crime Control and Safe
Streets Act of 1968 (42 U.S.C. § 3789d); the Victims of Crime Act (42 U.S.C. §10604(e)); The Juvenile Justice
and Delinquency Prevention Act of 2002 (42 U.S.C. § 5672(b)); the Civil Rights Act of 1964 (42 U.S.C. §
2000d); the Indian Civil Rights Act (25 U.S.C. §§ 1301-1303); the Rehabilitation Act of 1973 (29 U.S.C. §794);
the Americans with Disabilities Act of 1990 (42 U.S.C.§ 12131-34); the Education Amendments of 1972 (20
U.S.C. §§1681, 1683, 1685-86); and the Age Discrimination Act of 1975 (42 U.S.C. §§ 6101-07); see Ex. Order
13279 (equal protection of the laws for faith-based and community organizations).

60

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

7.

For applicants for COPS funding, it will, to the extent practicable and consistent with applicable law,
including but not limited to the Indian Self-Determination Act, seek, recruit and hire qualified members
of racial and ethnic minority groups and qualified women in order to further effective law enforcement
by increasing their ranks within the sworn positions in the agency.

8.

For applicants for COPS funding, It will comply with the minimum wage and maximum hours provisions
of the Fair Labor Standards Act (29 U.S.C. § 201, et seq.), if applicable.

9.

For applicants for COPS funding, if the awarded grant contains a retention requirement, it will retain the
increased officer staffing level and/or the increased officer redeployment level, as applicable, with state
or local funds for a minimum of 12 months following expiration of the grant period.

10. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
11. If a governmental entity–
A.

it will comply with the requirements of the Uniform Relocation Assistance and Real Property
Acquisitions Act of 1970 (42 U.S.C. § 4601 et seq.), which govern the treatment of persons displaced
as a result of federal and federally-assisted programs; and

B.

it will comply with the requirements of 5 U.S.C.§§ 1501-08 and §§7324-28, which limit certain
political activities of State or local government employees whose principal employment is in
connection with an activity financed in whole or in part by federal assistance.

12. It will not provide any funding from this award (either directly or indirectly, whether by way of a
contract, subaward, or other means) either to 1) the Association of Community Organizations for Reform
Now (ACORN) or, 2) an ACORN subsidiary.
False statements or claims made in connection with these grants (including cooperative agreements) may
result in fines, imprisonment, debarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
Type/Print Name and Title of Chief Executive of Government or other Entity

______________________________________________________________

Signature ______________________________

Date ____________________

(Chief Executive of Government or other Entity)

61

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Drug-Free
Workplace Requirements; Coordination with Affected Agencies
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek the applicant’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations
to understand the requirements and whether they apply to a particular applicant. Signing this form
complies with certification requirements under 28 CFR Part 69, “New Restrictions on Lobbying,” 2 CFR Part
2867, “Nonprocurement Debarment and Suspension” 28 CFR Part 83 Government-Wide Requirements for
Drug-Free Workplace (Grants),” and the coordination requirements of the Public Safety Partnership and
Community Policing Act of 1994. The certifications shall be treated as a material representation of fact upon
which reliance will be placed when the Department of Justice determines to award the covered grant.
1.

2.

Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 CFR Part 69, for persons
entering into a grant or cooperative agreement over $100,000, as defined at 28 CFR Part 69, the
applicant certifies that:
A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;
and

C.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, and implemented at 2 CFR Part 2867,
for prospective participants in primary covered transactions, as defined at 2 CFR Section 2867.20(a), and
other requirements, the applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

B.

Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any Federal law, or been convicted or had a civil judgment rendered against them
for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen property, making
false claims, or obstruction of justice, or commission of any offense indicating a lack of business
integrity or business honesty that seriously and directly affects your present responsibility;
62

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

3.

4.

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (A)(ii) of
this certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

Federal Taxes and Assessments
A.

If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

The applicant certifies that it does not have any unpaid Federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 CFR Part 83, for grantees/
recipients, as defined at 28 CFR Section 83.660—
A.

The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
i.

Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;

ii.

Establishing an on-going drug-free awareness program to inform employees about –
a. The dangers of drug abuse in the workplace;
b. The grantee’s policy of maintaining a drug-free workplace;
c. Any available drug counseling, rehabilitation and employee assistance programs; and
d. The penalties that may be imposed upon employees for drug-abuse violations occurring
in the workplace;

iii. Making it a requirement that each employee to be engaged in the performance of the grant
be given a copy of the statement required by paragraph (i);
iv. Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
a. Abide by the terms of the statement; and
b. Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
v. Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to the following:

• For COPS awards: USDOJ, COPS Office, 145 N Street NE, Washington, D.C., 20530.
• For OJP and OVW awards: USDOJ, Office of Justice Programs, ATTN: Control Desk,
810 7th Street NW, Washington, D.C., 20531

63

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

______________________________________________________________

Signature ______________________________

Date ____________________

(Chief Executive of Government or other Entity)

64

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Appendix C – Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.
Community policing comprises three key components:
1.

Community partnerships

2.

Organizational transformation

3.

Problem solving

Community partnerships
Community partnerships are collaborative partnerships between the law enforcement agency and the
individuals and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.
Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support services, ordinance enforcement, and
schools.
Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the
community, and team beat assignments.
Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.
Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.

65

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way departments are organized and managed and
how the infrastructure can be changed to support the philosophical shift behind community policing. It
encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way it is managed and organized, its personnel,
and its technology.
Agency management
Under the community policing model, police management diffuses community policing ideals throughout
the agency by making a number of critical changes in climate and culture, leadership, formal labor
relations, decentralized decision making and accountability, strategic planning, policies and procedures,
organizational evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.
Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders, therefore,
must constantly emphasize and reinforce community policing’s vision, values, and mission within their
organization and support and articulate a commitment to community policing as the predominant way of
doing business.
Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.
Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in community
policing. When an officer is able to create solutions to problems and take risks, he or she ultimately feels
accountable for those solutions and assumes a greater responsibility for the well-being of the community.
Decentralized decision-making involves flattening the hierarchy of the agency, increasing tolerance for risktaking in problem-solving efforts, and allowing officers discretion in handling calls. In addition, providing
sufficient authority to coordinate various resources to attack a problem and allowing officers the autonomy
to establish relationships with the community will help define problems and develop possible solutions.

66

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan
is to have value, the members of the organization should be well-versed in it and be able to give examples
of their efforts supporting the plan. Components such as the organization’s mission and values statement
should be simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure
that community policing principles and practices have an effect on activities on the street. Problem solving
and partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates), community policing calls for a broadening of police outcome measures to include such things as
greater community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality
of life. Community policing calls for a more sophisticated approach to evaluation—one that looks at how
feedback information is used, not only how outcomes are measured.
Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.
Organizational structure
It is important that the organizational structure of the agency ensure that local patrol officers have
decision-making authority and are accountable for their actions. This can be achieved through long-term
assignments, the development of officers who are generalists and using special units appropriately.
Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods
or areas. Geographic deployment plans can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Beat
boundaries should correspond to neighborhood boundaries and other government services should
recognize these boundaries when coordinating government public-service activities.
Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a
team approach to collaborative problem solving and partnering with the community. Community policing
encourages its adoption agency-wide, not just in special units, although there may be a need for some
specialist units that are tasked with identifying and solving particularly complex problems or managing
complex partnerships.
Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing to
ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

67

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Personnel
The principles of community policing need to be diffused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a spirit of service, instead of only a spirit
of adventure. A community policing agency must also thoughtfully examine where it is seeking recruits,
whom it is recruiting and hiring, and what is being tested. Agencies are also encouraged to seek community
involvement in this process through the identification of competencies and participation in review boards.
Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics.
It also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify
and correct conditions that could lead to crime, to raise public awareness, and to engage the community
in finding solutions to problems. Field training officers and supervisors need to learn how to encourage
problem solving and help officers learn from other problem-solving initiatives. Until community policing is
institutionalized in the organization, training in its fundamental principles will need to take place regularly.
Information systems (technology)
Community policing is information-intensive, and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.
Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with the
public and internally with their own staff. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports,
reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps),
thereby creating ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.

68

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.
SAFECOM Guidance
The Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants.
The guidance provides recommendations to grantees seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, grants management best practices for emergency communications grants, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that
federally-funded investments are compatible and support national goals and objectives for improving
interoperability nationwide. Grantees (including sub-grantees) that are using TRGP funds to support
emergency communications activities should comply with the latest version of SAFECOM Guidance,
including provisions on technical standards that ensure and enhance interoperable communications. The
most recent version of SAFECOM Guidance is available at: www.safecomprogram.gov/grant/Default.aspx.
Quality and accuracy of data
Information is only as good as its source, and therefore it is not useful if it is of questionable quality and
accuracy. Community policing encourages agencies to put safeguards in place to ensure that information
from various sources is collected in a systematic fashion and entered into central systems that are linked
to one another and checked for accuracy so that it can be used effectively for strategic planning, problem
solving, and performance measurement.

Problem solving
Problem solving is the process of engaging in the proactive and systematic examination of identified
problems to develop and evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine
the scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders
for the selected problem is typically identified in this phase. A problem can be thought of as two or more
incidents that are similar in one or more ways and that are of concern to the police and the community.
Problems can be a type of behavior, a place, a person or persons, a special event or time, or a combination of
any of these. The police, with input from the community, should identify and prioritize concerns.

69

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking who?, what?,
when?, where?, how?, why?, and why not? about the victim, offender, and crime location.
Response: Developing solutions to bring about lasting reductions in the number and
extent of problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those factors that could have an impact on them, for
example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders
(e.g., parents, friends, and probation officers), and managers for locations (e.g., business merchants, park
employees, and motel clerks). Rather than focusing primarily on addressing the root causes of a problem, the
police focus on the factors that are within their reach, such as limiting criminal opportunities and access to
victims, increasing guardianship, and associating risk with unwanted behavior.

Appendix D – National Institute of Justice (NIJ) bulletproof vest
standards
The following information was adapted from NIJ Guide 100-98, “Selection and Application Guide to Police
Body Armor.” The publication in its entirety may be requested from:
National Law Enforcement and Corrections Technology Center (NLECTC)
2277 Research Boulevard
Rockville, MD 20850
800-248-2742
The publication may also be downloaded from the Center’s website: www.justnet.org/Pages/home.aspx.

70

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

“NIJ’s policy on body armor has always been that preserving the life of the police
officer is the sole criteria on which to judge body armor effectiveness. At present,
an officer may select a garment that corresponds to an appropriate threat level
and be confident that armor in compliance with NIJ’s standard will defeat the
stated threat level.”

Type I (.22 LR; .38 Special)
Type I body armor is light. This is the minimum level of protection every officer should have, and the armor
should be routinely worn at all times while on duty. Type I body armor was the armor issued during the NIJ
demonstration project in the mid-1970s. Most agencies today, however, because of increasing threats, opt
for a higher level of protection.
This armor protects against .22 long rifle high-velocity lead bullets, with nominal masses of 2.6 g (40 gr),
impacting at a velocity of 320 m/s (1,050 ft/s) or less, and against .38 special round-nose lead bullets, with
nominal masses of 10.2 g (158 gr), impacting at a velocity of 259 m/s (850 ft/s) or less. It also provides
protection against most other .25 and .32 caliber handgun rounds.

Type II-A (lower velocity .357 Magnum; 9mm)
Type II-A body armor is well suited for full-time use by police departments, particularly those seeking
protection for their officers from lower velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158
gr), impacting at a velocity of 381 m/s (1,250 ft/s) or less, and against 9mm full-metal jacketed bullets, with
nominal masses of 8.0 g (124 gr), impacting at a velocity of 332 m/s (1,175 ft/s). It also protects against such
threats as .45 auto., .38 special +P, and some other factory loads in caliber .357 Magnum and 9mm as well as
the Type I threats.

Type II (higher velocity .357 Magnum; 9mm)
Type II body armor is heavier and bulkier than either Types I or II-A. It is worn full-time by officers seeking
protection against higher velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158 gr),
impacting at a velocity of 425 m/s (1,395 ft/s) or less, and against 9mm full-jacketed bullets, with nominal
velocities of 358 m/s (1,175 ft/s). It also protects against most other factory loads in caliber .357 Magnum and
9mm as well as the Type I and II-A threats.

Type III-A (.44 Magnum; submachine gun 9mm)
Type III-A body armor provides the highest level of protection currently available from concealable body
armor and is generally suitable for routine wear in many situations. However, departments located in hot,
humid climates may need to evaluate the use of Type III-A armor carefully.
This armor protects against .44 Magnum lead semi-wadcutter bullets with gas checks, nominal masses of
15.55 g (240 gr), impacting at a velocity of 426 m/s (1,400 ft/s) or less. It also provides protection against
most handgun threats as well as the Type I, II-A, and II threats.

71

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Type III (high-powered rifle)
Type III body armor is clearly intended only for tactical situations when the threat warrants such protection,
such as barricade confrontations involving sporting rifles.
This armor, normally of hard or semi-rigid construction, protects against 7.62 mm full-metal jacketed bullets
(U.S. military designation M80), with nominal masses of 9.7 g (150 gr), impacting at a velocity of 838 m/s
(2,750 ft/s) or less. It also provides protection against threats such as 223 Remington (5.56 mm FMJ), 30
Carbine FMJ, and 12-gauge rifled slug, as well as the Type I through III-A threats.

Type IV (armor-piercing rifle)
Type IV body armor provides the highest level of protection currently available. Because this armor is
intended to resist armor piercing bullets, it often uses ceramic materials. Such materials are brittle in nature
and may provide only single-shot protection, since the ceramic tends to break up when struck. As with
Type III armor, Type IV armor is clearly intended only for tactical situations when the threats warrant such
protection.
This armor protects against .30-06 caliber armor-piercing bullets (U.S. military designation AMP2), with
nominal masses of 10.8 g (166 gr), impacting at a velocity of 868 m/s (2,850 ft/s) or less. It also provides at
least single-hit protection against the Type I through III threats.

Special type
A purchaser who has a special requirement for a level of protection other than one of the above standard
threat levels should specify the exact test rounds and minimum impact velocities to be used and indicate
that this standard shall govern in all other respects.

Appendix E – Whistleblower protection (41 U.S.C. 4712)
41 U.S.C. 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of
certain information
(a). Prohibition of reprisals.—
(1). In general.—An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in
paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement
of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal
contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule,
or regulation related to a Federal contract (including the competition for or negotiation of a contract) or
grant.
(2). Persons and bodies covered.—The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A). A Member of Congress or a representative of a committee of Congress.
(B). An Inspector General.
(C). The Government Accountability Office.
(D). A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E). An authorized official of the Department of Justice or other law enforcement agency.
(F). A court or grand jury.

72

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

(G). A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3). Rules of construction.—For the purposes of paragraph (1)—
(A). an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a
Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B). a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b). Investigation of complaints.—
(1). Submission of complaint.—A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings of
the investigation to the person, the contractor or grantee concerned, and the head of the agency.
(2). Inspector General action.—
(A). Determination or submission of report on findings.—Except as provided under subparagraph (B),
the Inspector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal
or State judicial or administrative proceeding initiated by the complainant or submit a report under
paragraph (1) within 180 days after receiving the complaint.
(B). Extension of time.—If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person submitting
the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon
between the Inspector General and the person submitting the complaint.
(3). Prohibition on disclosure.—The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is—
(A). made with the consent of the person alleging the reprisal;
(B). made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C). necessary to conduct an investigation of the alleged reprisal.
(4). Time limitation.—A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c). Remedy and enforcement authority.—
(1). In general.—Not later than 30 days after receiving an Inspector General report pursuant to
subsection (b), the head of the executive agency concerned shall determine whether there is sufficient
basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A). Order the contractor or grantee to take affirmative action to abate the reprisal.
(B). Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
73

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C). Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that
were reasonably incurred by the complainant for, or in connection with, bringing the complaint
regarding the reprisal, as determined by the head of the executive agency.
(2). Exhaustion of remedies.—If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request of
either party to the action, be tried by the court with a jury. An action under this paragraph may not be
brought more than two years after the date on which remedies are deemed to have been exhausted.
(3). Admissibility of evidence.—An Inspector General determination and an agency head order
denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
(4). Enforcement of orders.—Whenever a person fails to comply with an order issued under paragraph (1), the
head of the executive agency concerned shall file an action for enforcement of such order in the United
States district court for a district in which the reprisal was found to have occurred. In any action brought
under this paragraph, the court may grant appropriate relief, including injunctive relief, compensatory
and exemplary damages, and attorney fees and costs. The person upon whose behalf an order was
issued may also file such an action or join in an action filed by the head of the executive agency.
(5.) Judicial review.—Any person adversely affected or aggrieved by an order issued under paragraph (1)
may obtain review of the order’s conformance with this subsection, and any regulations issued to carry
out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in the
order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of
the order by the head of the executive agency. Review shall conform to chapter 7 of title 5. Filing such an
appeal shall not act to stay the enforcement of the order of the head of an executive agency, unless a stay
is specifically entered by the court.
(6). Burdens of proof.—The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by
the head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7). Rights and remedies not waivable.—The rights and remedies provided for in this section may not
be waived by any agreement, policy, form, or condition of employment.
(d). Notification of employees.—The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e). Construction.—Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to
modify or derogate from a right or remedy otherwise available to the employee.
(f ). Exceptions.—
(1). This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. 401a(4)).

74

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

(2). This section shall not apply to any disclosure made by an employee of a contractor, subcontractor,
or grantee of an element of the intelligence community if such disclosure—
(A). relates to an activity of an element of the intelligence community; or
(B). was discovered during contract, subcontract, or grantee services provided to an element of
the intelligence community.
(g). Definitions.—In this section:
(1). The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2). The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h). Construction.—Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i). Duration of section.—This section shall be in effect for the four-year period beginning on the date that
is 180 days after the date of the enactment of this section.

75

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

GLOSSARY OF TERMS
allowable costs. TRGP-Equipment/Training – Allowable costs are expenses that may be funded by this grant
program. COPS TRGP provides funding for equipment, services, and technology purchased on or after the
award start date. Upon review of your submitted budget, any unallowable costs were removed. The FCM
that was included in your award package outlined your allowable costs and noted any relevant revisions that
were made to your original budget submission.
TRGP-Hiring – Allowable costs are costs that will be paid for by this grant program. The only allowable costs
under TRGP-Hiring are the approved full-time, entry-level salaries and fringe benefits of sworn career law
enforcement officers hired or rehired on or after the grant award start date. TRGP-Hiring grant funds may be
used to hire or rehire experienced officers, but any costs higher than entry-level must be paid by your agency
with local funds. Grant funding must be limited to your agency’s entry-level sworn officer salary and benefits.
Upon review of your submitted budget, any unallowable costs were removed. The FCM, which was included
in your award package, specifies the amount of TRGP-Hiring funds awarded to your agency for officer salaries
and approved benefits, and it identifies the final officer salary and fringe benefit categories and amounts for
which your agency was approved. Approved entry-level salaries and benefits paid during basic academy
training are allowable when it is the agency’s policy to pay all newly hired officers during this training.
audit. Work done by auditors, including both the OIG and state or local auditors, to examine financial
statements and to review

• compliance with laws and regulations;
• economy and efficiency of operations;
• effectiveness in achieving program results;
• allowability of costs claimed against the award.
authorized official. The authorized official is the individual in your organization who has final authority and
responsibility for all programmatic and financial decisions regarding this grant award. At the time of grant
application, your agency listed the government executive (usually the Tribal Chief, Chairman, President, etc.)
for your agency. This executive is listed on your award document and is understood to be your authorized
official. If any of the executive information is incorrect, please submit the correct information to the COPS
Office by completing an official Change of Information form available online at www.cops.usdoj.gov.
automated booking system. An automated booking system captures arrestee fingerprints and
photographic information electronically and often has the ability to transfer that information to a
departmental or state-wide database.
Automated Fingerprint Identification System (AFIS). An AFIS system is a highly specialized biometrics
system that compares a single fingerprint image with a database of fingerprint images. Fingerprint images
are collected from crime scenes or are taken from criminal suspects when they are arrested. Fingerprint
images may be captured by placing a finger on a scanner or by electronically scanning inked impressions on
paper.
award package. The award package includes your TRGP award document, Financial Clearance
Memorandum (FCM), and award congratulatory letter; it may be accessed through the “Account Access”
link on the COPS Office website (www.cops.usdoj.gov). Your agency’s TRGP award document will list your
grant number, government executive, award amount, number and hiring category of positions awarded,

76

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

award start and end dates, and all terms and conditions (including any special conditions placed on your
agency’s TRGP grant). Your law enforcement and government executives have 90 days from the date on your
award congratulatory letter to log on to their accounts in “Account Access” and electronically sign the award
document and submit it to the COPS Office. Your agency’s FCM will specify the final amount of TRGP funds
awarded to your agency for officer salaries and approved fringe benefits.
award start date. This is the date on or after which your agency is authorized to purchase any allowable
equipment, services, or other costs that were approved by the COPS Office. The award start date is found on
your grant award document. Grantees may not expend funds prior to this date without written approval from the
COPS Office .
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a
person hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage
in or oversee the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication
that contains a description and index of all forms of federal assistance. Each program is assigned a CFDA
number, which is used by auditors to track grant revenues under the Single Audit Act. It is also used in
participating states by state single points of contact in conducting the required intergovernmental reviews
under Executive Order 12372. The CFDA number for the COPS TRGP grant is 16.710.
closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by
the recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides
your agency with the most federal money. The Office of Management and Budget (OMB) may have already
assigned your cognizant federal agency to you. If this is the first federal grant that your organization has
received, the U.S. Department of Justice (DOJ) is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All
newly hired, additional, or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities and in the implementation of your
community policing plan.
Computer Aided Dispatch (CAD) system. Computer database that can track calls for service, maintain
status of units available, provide various reports, produce address histories, and support electronic mail. With
the installation of integrated CAD systems, officers are able to receive calls for service on their mobile data
terminals rather than over the radio. Radios can then be used only for serious emergencies.
consortium. A consortium is a group of two or more governmental entities that agree to form a
partnership to provide law enforcement services to their constituent communities.
COPS Office finance staff. The COPS Office finance staff handles your agency’s financial and budgetary
needs related to this grant. A staff accountant has been assigned to your state and is available to answer
any questions that you may have concerning the financial aspects of your grant. To identify your staff
accountant, please call the COPS Office Response Center at 800-421-6770 or visit the COPS Office website at
www.cops.usdoj.gov.

77

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division of the U.S.
Department of Justice that is the grantor agency for your grant. The COPS Office is responsible for assisting
your agency with the administration and maintenance of your grant for the entire grant period. You can
reach the COPS Office at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management
and Budget (OMB) has required all agencies applying for federal funding to obtain this number prior to
application. The DUNS number is a unique nine- or thirteen-digit identification number that is assigned
upon request to agencies by Dun & Bradstreet (D&B). This number will be used by the Federal Government
to better track grant recipient information throughout the grant cycle and to provide consistent name and
address data for electronic grant application systems. To obtain a DUNS number, visit the Dun & Bradstreet
website at www.dnb.com or call 866-705-5711.
Employer Identification Number (EIN)/OJP Vendor Number. This number is usually your agency’s
nine-digit federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your
accounting/bookkeeping department should have this number. In some cases, the EIN has been previously
assigned to another agency within your jurisdiction. In this instance, a new vendor number will be assigned
to you by the Office of the Chief Financial Officer. The newly assigned number is to be used for the COPS
Office administrative purposes only and should not be used for IRS purposes.
federally recognized tribe. Tribal entities that are recognized and eligible for funding and services
from the BIA by virtue of their status as Indian tribes. They are acknowledged to have the immunities
and privileges available to other federally acknowledged Indian tribes by virtue of their governmentto-government relationship with the United States as well as the responsibilities, power, limitation, and
obligations of such tribes. Only federally recognized tribes are eligible to apply for COPS grant funds. For
further information, contact: BIA, Division of Tribal Government Services, MS-4631-MIB, 1849 C Street NW,
Washington, DC 20240, 202-208-2475.
gas mask. A gas mask is connected to a chemical air filter and is used to protect the face and lungs from
toxic gases.
Global Positioning System (GPS). Global Positioning Systems are a series of 24 geosynchronous satellites
that continuously transmit their positions. Each system is used in personal tracking, navigation, and
automatic vehicle location technologies.
Grant Monitoring Specialist. COPS Grant Monitoring Specialists are trained and available to assist you in
addressing any compliance-related questions regarding your grant. Grant Monitoring Specialists plan and
conduct site visits and office-based grant reviews. During the life of your grant, you may be selected for a
monitoring site visit to assess your compliance with the terms and agreements of the grant program, to
review your community policing initiatives, and to provide technical and administrative support for your
grant award. Please contact the COPS Office Response Center at 800-421-6770 if you have any compliancerelated questions.
grant number. The grant number identifies your agency’s specific TRGP grant, and can be found on your
grant Award Document. This number should be used as a reference when corresponding with the COPS
Office. Your grant number is in the following format: 2014-HE-WX-0000 for TRGP-E/T grants and 2014-HHWX-0000 for TRGP-Hiring grants awarded in FY 2014. The COPS Office tracks grant information based upon
this number.

78

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Grant Program Specialist. COPS Grant Program Specialists are trained to assist you with implementing
and maintaining your grant. A Grant Program Specialist is assigned to your state and is available to answer
any questions that you may have concerning the administrative aspects of your grant. Your Grant Program
Specialist can assist you with such matters as requesting an extension on your grant or modifying the grant
award. To obtain the name and phone number of your Grant Program Specialist, please contact the COPS
Office Response Center at 800-421-6770 or refer to the COPS Office website, www.cops.usdoj.gov.
indirect costs. Indirect costs are costs that are incurred for common or joint purposes and are not
readily assignable to a particular project but are necessary to the operation of the agency and the
performance of the project. Examples of indirect costs include those incurred for facility operation and
maintenance, depreciation, and administrative salaries. Indirect costs must adhere to the standards set
forth in the applicable Office of Management and Budget (OMB) Costs Principles for your entity, 2 C.F.R.
Part 225, Appendix E (state, local, and Indian tribal governments), 2 C.F.R. Part 230, Appendix A (non-profit
organizations), or 2 C.F.R. Part 220, Appendix A (educational institutions). See the COPS Office website for a
fact sheet on indirect costs: www.cops.usdoj.gov/Default.asp?Item=2489.
interoperable communications. Communications interoperability refers to the ability of emergency
response officials to share information via voice and data signals on demand, in real time, when needed,
and as authorized. Interoperable communications policies, procedures, and technology are used to increase
voice and data information sharing among the law enforcement, fire service, and emergency medical
service communities.
local budget cycle. Your agency’s fiscal year: some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
matching funds. What a locality must contribute as a cash match toward total allowable project costs over
the life of the program. There is no matching fund requirement for the TRGP program (although higher than
entry-level costs for hired or rehired officers must be paid with local funds).
mobile data computer / laptop. A mobile data computer (MDC) is a computer terminal mounted in a
vehicle that is linked via wireless communication to a network that is often integrated with a CAD system.
MDCs enable officers to complete previously handwritten reports on a computer. This often eliminates the
need to enter duplicate information on multiple reports.
National Incident-Based Reporting System (NIBRS). A comprehensive reporting database where
agencies provide individual records for eight index crimes and 38 other offenses.
obligation of funds. The COPS Office obligates federal funds when the grant award document is signed
by the COPS Office Director or his or her designated official. For the grantee, grant funds are obligated when
monies are spent or orders are placed for approved items under your grant. The term encumbrance is often
used at the local and state levels to describe this type of transaction. Liquidated obligations are considered
cash outlays or monies actually spent. Unliquidated obligations are obligations incurred and recorded but
not yet paid (accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s
unique identifier. The first two letters are your state abbreviation, the next three numbers are your county’s
code, and the final two numbers identify your jurisdiction within your county. If your agency does not have an
ORI number assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier
(in such cases, the last two characters will be “ZZ”). It can be found on your grant award document. When you
contact the COPS Office with a question, please reference your ORI number (or your grant number).

79

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

primary law enforcement authority. An agency with primary law enforcement authority is the agency
that is the first responder to calls for service and has ultimate and final responsibility for the prevention,
detection, or investigation of violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with
fulfilling the mandates of this law. The purposes of the law are to

•
•

increase the number of community policing officers on the beat;

•

encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;

•

encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;

retention period. After 36 months of COPS Office funding, TRGP-Hiring grantees are required to retain
each additional COPS-funded position awarded using local, state, or other sources of non-COPS funds. Each
awarded position must be retained for at least 12 months following the conclusion of the 36 months of
federal funding for that position. This time span is referred to as the retention period.
System for Award Management (SAM). The SAM database is the repository for standard information
about federal financial assistance applicants, recipients, and subrecipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.
supplanting. For the purposes of your COPS grant, supplanting means replacing state, local, or BIA funds
that otherwise would have been spent on law enforcement purposes with federal COPS funds. State, local,
and tribal governments are prohibited from supplanting throughout the grant period. This means that your
agency may not use COPS Office funds to pay for any equipment/technology, services, or other items which,
in the absence of the COPS Office program, would otherwise have been funded with state or local funds or
funds supplied by the BIA. The COPS Office funds must instead be used to supplement, or increase, your law
enforcement budget. For additional information on supplanting, please review TRGP-Hiring grant condition
#4 on page 6 or TRGP-E/T grant condition #5 on page 25 of this manual.

80

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs,
call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.
Published 2014

